EXHIBIT 10.1

 

 

GRAPHIC [g172081kg01i001.gif]

 

CREDIT AGREEMENT


dated as of

 

July 27, 2012

 

among

 

HILLENBRAND, INC.

 

HILLENBRAND LUXEMBOURG S.À R.L.,

K-TRON (SCHWEIZ) GMBH,

HILLENBRAND SWITZERLAND GMBH,

BATESVILLE CANADA LTD.,

JEFFERY RADER CANADA COMPANY and

ROTEX EUROPE LTD

 

The other Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

RBS CITIZENS, N.A.
as Syndication Agent

 

and

 

FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION

and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC and RBS CITIZENS, N.A.
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

26

Section 1.03.

Terms Generally

27

Section 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

27

 

 

 

ARTICLE II The Credits

28

 

Section 2.01.

Commitments

28

Section 2.02.

Loans and Borrowings

28

Section 2.03.

Requests for Revolving Borrowings

30

Section 2.04.

Determination of Dollar Amounts

31

Section 2.05.

Swingline Loans

31

Section 2.06.

Letters of Credit

33

Section 2.07.

Funding of Borrowings

39

Section 2.08.

Interest Elections

40

Section 2.09.

Termination and Reduction of Commitments

42

Section 2.10.

Repayment of Loans; Evidence of Debt

42

Section 2.11.

Prepayment of Loans

43

Section 2.12.

Fees

44

Section 2.13.

Interest

45

Section 2.14.

Alternate Rate of Interest

48

Section 2.15.

Increased Costs

48

Section 2.16.

Break Funding Payments

50

Section 2.17.

Taxes

51

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

60

Section 2.19.

Mitigation Obligations; Replacement of Lenders

62

Section 2.20.

Expansion Option

63

Section 2.21.

[Intentionally Omitted]

64

Section 2.22.

Judgment Currency

64

Section 2.23.

Designation of Subsidiary Borrowers

64

Section 2.24.

Defaulting Lenders

65

Section 2.25.

Extension of Maturity Date

67

 

 

 

ARTICLE III Representations and Warranties

68

 

Section 3.01.

Organization; Powers; Subsidiaries

68

Section 3.02.

Authorization; Enforceability

69

Section 3.03.

Governmental Approvals; No Conflicts

69

Section 3.04.

Financial Condition; No Material Adverse Change

69

Section 3.05.

Properties

69

Section 3.06.

Litigation, Environmental and Labor Matters

70

Section 3.07.

Compliance with Laws

70

Section 3.08.

Investment Company Status

70

Section 3.09.

Taxes

70

Section 3.10.

ERISA

70

Section 3.11.

Disclosure

71

Section 3.12.

Federal Reserve Regulations

71

Section 3.13.

No Default

71

 

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

ARTICLE IV Conditions

71

 

Section 4.01.

Effective Date

71

Section 4.02.

Each Credit Event

72

Section 4.03.

Designation of a Subsidiary Borrower

73

 

 

 

ARTICLE V Affirmative Covenants

73

 

Section 5.01.

Financial Statements and Other Information

73

Section 5.02.

Notices of Material Events

75

Section 5.03.

Existence; Conduct of Business

75

Section 5.04.

Payment of Tax Obligations

76

Section 5.05.

Maintenance of Properties; Insurance

76

Section 5.06.

Books and Records; Inspection Rights

76

Section 5.07.

Compliance with Laws

76

Section 5.08.

Use of Proceeds

77

Section 5.09.

Subsidiary Guaranty

77

 

 

 

ARTICLE VI Negative Covenants

77

 

Section 6.01.

Liens

77

Section 6.02.

Acquisitions

80

Section 6.03.

Indebtedness

80

Section 6.04.

Fundamental Changes

82

Section 6.05.

Restricted Payments

83

Section 6.06.

Change in Nature of Business

84

Section 6.07.

Transactions with Affiliates

84

Section 6.08.

Burdensome Agreements

84

Section 6.09.

Use of Proceeds

85

Section 6.10.

Financial Covenants

85

 

 

 

ARTICLE VII Events of Default

86

 

 

 

 

ARTICLE VIII The Administrative Agent

89

 

 

 

 

ARTICLE IX Miscellaneous

91

 

Section 9.01.

Notices

91

Section 9.02.

Waivers; Amendments

92

Section 9.03.

Expenses; Indemnity; Damage Waiver

94

Section 9.04.

Successors and Assigns

96

Section 9.05.

Survival

100

Section 9.06.

Counterparts; Integration; Effectiveness

100

Section 9.07.

Severability

101

Section 9.08.

Right of Setoff

101

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

101

Section 9.10.

WAIVER OF JURY TRIAL

102

Section 9.11.

Headings

102

Section 9.12.

Confidentiality

103

Section 9.13.

USA PATRIOT Act, etc

104

Section 9.14.

Releases of Subsidiary Guarantors

104

 

2

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

Section 9.15.

Interest Rate Limitation

104

Section 9.16.

No Advisory or Fiduciary Responsibility

105

Section 9.17.

Several Liability

105

 

 

 

ARTICLE X Company Guarantee

105

 

 

3

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

Schedule 2.01

— Commitments

 

Schedule 2.02

— Mandatory Cost

 

Schedule 2.06

— Existing Letters of Credit

 

Schedule 3.01

— Subsidiaries

 

Schedule 6.01

— Existing Liens

 

Schedule 6.03

— Existing Indebtedness

 

 

 

 

EXHIBITS:

 

 

 

 

Exhibit A

— Form of Assignment and Assumption

 

Exhibit B-1

— Form of Borrowing Request

 

Exhibit B-2

— Form of Interest Election Request

 

Exhibit C

— Form of Increasing Lender Supplement

 

Exhibit D

— Form of Augmenting Lender Supplement

 

Exhibit E

— List of Closing Documents

 

Exhibit F-1

— Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

— Form of Borrowing Subsidiary Termination

 

Exhibit G

— Form of Subsidiary Guaranty

 

Exhibit H-1

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit H-2

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit H-3

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit H-4

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit I

— Form of Note

 

 

4

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of July 27, 2012 among HILLENBRAND,
INC., an Indiana corporation, HILLENBRAND LUXEMBOURG S.À R.L., a Luxembourg
private limited liability company, K-TRON (SCHWEIZ) GMBH, a Swiss limited
liability company, HILLENBRAND SWITZERLAND GMBH, a Swiss limited liability
company, BATESVILLE CANADA LTD., a Canadian corporation, JEFFERY RADER CANADA
COMPANY, a Nova Scotia company, ROTEX EUROPE LTD, a private company limited by
shares under the laws of England and Wales, the other SUBSIDIARY BORROWERS from
time to time party hereto, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, RBS CITIZENS, N.A., as Syndication
Agent and FIFTH THIRD BANK, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents.

 

The parties hereto agree as follows:

 

1.

 

Definitions

 

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom or any Participating Member State, the Mandatory Cost.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$600,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Swiss Francs, (v) Canadian Dollars and (vi) any other currency that is (x) a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) available in the London interbank
deposit market and (z) agreed to by the Administrative Agent and each of the
Lenders.

 

“Airport Access and Use Agreement” means that certain Airport Access and Use
Agreement dated on or about March 21, 2008 by and between Hill-Rom and
Batesville Services.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Payment Office” means, (a) in the case of a Canadian Revolving
Borrowing, the Canadian Payment Office and (b) in the case of a Eurocurrency
Borrowing (including for Designated Loans), the applicable Eurocurrency Payment
Office.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
BA Equivalent Revolving Loan, any ABR Loan or any Canadian Base Rate Loan or
with respect to any Commercial Letter of Credit or with respect to the facility
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Eurocurrency/BA Equivalent Spread”, “ABR/Canadian
Base Rate Spread”, “Facility Fee Rate” or “Commercial Letter of Credit Rate”, as
the case may be, based upon the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurocurrency
/ BA
Equivalent
Spread

 

ABR /
Canadian
Base Rate
Spread

 

Commercial
Letter of
Credit Rate

 

Facility
Fee Rate

 

Category 1:

 

< 1.00 to 1.00

 

0.85

%

0

%

0.6375

%

0.15

%

Category 2:

 

> 1.00 to 1.00 but < 1.50 to 1.00

 

0.95

%

0

%

0.7125

%

0.175

%

Category 3:

 

> 1.50 to 1.00 but < 2.00 to 1.00

 

1.05

%

0.05

%

0.7875

%

0.20

%

Category 4:

 

> 2.00 to 1.00 but < 2.50 to 1.00

 

1.125

%

0.125

%

0.84375

%

0.25

%

Category 5:

 

> 2.50 to 1.00 but < 3.00 to 1.00

 

1.20

%

0.20

%

0.90

%

0.30

%

Category 6:

 

> 3.00 to 1.00

 

1.40

%

0.40

%

1.05

%

0.35

%

 

For purposes of the foregoing,

 

2

--------------------------------------------------------------------------------


 

(i) if at any time the Company fails to deliver the Financials by the date the
Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 4, 5 or 6 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period and any incremental interest or fees as a result
of such other Category being applicable shall be paid on the Interest Payment
Date immediately succeeding such determination) and adjustments to the Category
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on the balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Auto Renewal Letter of Credit” has the meaning assigned to such term in Section
2.06(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“BA Equivalent”, when used in reference to any Loan or Borrowing, means that
such Loan bears, or the Loans comprising such Borrowing bear, interest at a rate
determined by reference to the BA Rate.

 

“BA Rate” means, with respect to any Interest Period for any BA Equivalent
Revolving Loan (a) in the case of any Lender named in Schedule I of the Bank Act
(Canada), the rate per annum determined by the Administrative Agent by reference
to the average annual rate applicable to Canadian Dollar bankers’ acceptances
having a term comparable to such Interest Period quoted on the Reuters Screen
“CDOR Page” (or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “CDOR Rate”) and (b) in the case of any other

 

3

--------------------------------------------------------------------------------


 

Lender, the sum of (A) the CDOR Rate plus (B) 0.10%.  If such rates do not
appear on the Reuters Screen at such time, the CDOR Rate shall be the rate of
interest determined by the Administrative Agent that is equal to the average
(rounded upwards to the nearest 1/100 of 1%) quoted by the banks listed in
Schedule I of the Bank Act (Canada) that are also Lenders in respect of Canadian
Dollar bankers’ acceptances with a term comparable to such Interest Period.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date to the same Borrower and, in the case of
Eurocurrency Loans or BA Equivalent Loans, as to which a single Interest Period
is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit B-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Canadian
Revolving Loan or a Canadian Swingline Loan, the term “Business Day” shall also
exclude any day on which banks are required or authorized by law to close in
Toronto, Canada and (ii) when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of such Agreed Currency (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Canadian Prime Rate.

 

4

--------------------------------------------------------------------------------


 

“Canadian Borrower” means any Canadian Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Canadian Dollars” or “Cdn.$” means the lawful currency of Canada.

 

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian
Revolving Loans as specified from time to time by the Administrative Agent to
the Company and each Lender.

 

“Canadian Prime Rate” means the greater of (a) the per annum floating rate of
interest established from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch, as the prime rate it will use to determine rates of interest on Canadian
Dollar loans to its customers in Canada and (b) the sum of (x) the CDOR Rate for
an Interest Period of one month plus (y) 1.0%.

 

“Canadian Revolving Borrowing” means a Borrowing of Canadian Revolving Loans.

 

“Canadian Revolving Loan” means a Revolving Loan denominated in Canadian Dollars
and made to a Canadian Borrower.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Swingline Loan” means a Loan made to a Canadian Borrower in Canadian
Dollars pursuant to Section 2.05.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than any member or members of
the Hillenbrand Family Group, of Equity Interests representing more than 40% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated; or (c) the Company ceases to own, directly
or indirectly, and Control 100% (other than (i) directors’ qualifying shares and
(ii) shares issued to foreign nationals to the extent required by applicable
law) of the ordinary voting and economic power of any Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

5

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Fifth Third Bank, PNC Bank, National
Association, U.S. Bank National Association and Wells Fargo Bank, National
Association in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

 

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by an Issuing Bank for the account of the
Company or any Subsidiary for the purchase of goods in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Company” means Hillenbrand, Inc., an Indiana corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) interest expense, (ii)
income tax expense, (iii) depreciation expense, (iv) amortization expense, (v)
all non-cash expenses, charges or losses, (vi) extraordinary expenses, charges
or losses, (vii) (A) cash expenses, premiums or penalties incurred in connection
with any acquisition, any asset sale or other disposition, any recapitalization,
any investment, any issuance of equity interests by the Company or any issuance,
incurrence or repayment of any Indebtedness by the Company or its Subsidiaries,
the amortization of any deferred financing charges, and/or any refinancing
transaction or modification or amendment of any debt instrument (including any
transaction undertaken but not completed) and (B) non-recurring or unusual
expenses, in an aggregate amount for clauses (A) and (B) not to exceed
$20,000,000 during any Reference Period minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax benefits (to the
extent not netted from tax expense), (3) any cash payments made during such
period in respect of items described in clause (v) above subsequent to the
fiscal quarter in which the relevant non-cash expense, charge or loss were
incurred and (4) extraordinary, income or gains, all calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis.  For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each such period, a “Reference Period”), (i) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the

 

6

--------------------------------------------------------------------------------


 

Company or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving effect thereto
on a pro forma basis as if such Material Acquisition occurred on the first day
of such Reference Period.  As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, that constitutes gross proceeds to the Company or any of
its Subsidiaries in excess of $10,000,000.

 

“Consolidated Indebtedness” means at any time the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest payable on, and amortization of debt discount in respect of, all
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP.  In the event that the Company or
any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Revenues” means, with reference to any period, total revenues of
the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.

 

7

--------------------------------------------------------------------------------


 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction
designated from time to time by the Administrative Agent.

 

“Designated Loan” means a Designated Revolving Dollar Loan or a Designated
Swingline Dollar Loan, as applicable.

 

“Designated Revolving Dollar Loan” means a Revolving Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Designated Swingline Dollar Loan” means a Swingline Loan denominated in Dollars
to a Designated Foreign Subsidiary Borrower.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback transaction) of any property by
any Person, including any sale, assignment (excluding any Lien), transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

8

--------------------------------------------------------------------------------


 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of section 957 of the Code,
so long as such Domestic Subsidiary (i) does not conduct any business or other
activities other than the ownership of such Equity Interests and/or receivables
and (ii) does not incur, and is not otherwise liable for, any Indebtedness
(other than intercompany indebtedness permitted by Section 6.03(g)), in each
case, other than immaterial assets and activities reasonably related or
ancillary thereto.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (excluding any possession
or territory thereof) other than any Domestic Foreign Holdco Subsidiary or any
Subsidiary that is disregarded as separate from its owner for U.S. federal
income tax purposes and that owns Equity Interests in one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Subsidiary” means (i) any Domestic Subsidiary, (ii) any UK Subsidiary,
(iii) any Canadian Subsidiary, (iv) any Luxembourg Subsidiary, (v) any Swiss
Subsidiary and (vi) any other Foreign Subsidiary that is approved from time to
time by the Administrative Agent and each of the Lenders (such approval not to
be unreasonably withheld or delayed).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing; provided that “Equity Interests” shall not include
Indebtedness that is convertible into Equity Interests.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which any notice period is waived); (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any written notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition upon the Company or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (except when used with reference to any
Eurocurrency Swingline Loan, in which case “Eurocurrency” means that such Loan
bears interest at a rate determined by reference to the Eurocurrency Swingline
Rate).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency (other than Canadian Dollars in respect of Canadian Revolving
Borrowings) and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan (as applicable) as specified from time to time by the Administrative Agent
to the Company and each Lender.

 

“Eurocurrency Swingline Loan” means a Swingline Loan bearing interest at the
Eurocurrency Swingline Rate (including, for the avoidance of doubt, a Designated
Swingline Dollar Loan).

 

“Eurocurrency Swingline Rate” means the sum of (i) the percentage rate per annum
which is equal to the rate (rounded upwards to four decimal places) quoted by
the Swingline Lender to leading banks in the applicable interbank market as of
11:00 a.m. Local Time on the day of the proposed Eurocurrency Swingline Loan for
the offering of deposits in the relevant currency for a period comparable to the
Interest Period for the relevant Eurocurrency Swingline Loan and for settlement
on that day multiplied by the Statutory Reserve Rate plus, without duplication,
(ii) in the case of Eurocurrency Swingline Loans funded by the Swingline Lender
from its office or branch in the United Kingdom or any

 

10

--------------------------------------------------------------------------------


 

Participating Member State, the Mandatory Cost, plus (iii) the Applicable Rate
for Eurocurrency Borrowings.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Subsidiary” means (i) any Domestic Foreign Holdco Subsidiary and (ii)
any Domestic Subsidiary of the Company so long as (a) its acting as a Subsidiary
Guarantor under this Agreement would violate any law, rule or regulation
applicable to such Domestic Subsidiary or would be prohibited by any contractual
restriction or obligation in effect on the Effective Date and applicable to such
Domestic Subsidiary and (b) the Administrative Agent shall have received a
certificate of a Financial Officer of the Company to the effect that, based on
advice of outside counsel, such Domestic Subsidiary acting as a Subsidiary
Guarantor under this Agreement would cause such a violation or would be so
prohibited as described in the foregoing clause (b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement dated as of March 28,
2008 among the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent, as amended, restated, supplemented or otherwise
modified prior to the Effective Date.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

11

--------------------------------------------------------------------------------


 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Foreign Subsidiary that is also a
Subsidiary Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

12

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Company in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than accounts payable incurred in the ordinary course of
business or any earn-out obligations), (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, (e) all obligations of such Person for
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guarantees, (f) all obligations in
respect of capital leases of such Person, (g) (only for purposes of calculating
Consolidated Indebtedness) net obligations of such Person under any Swap
Agreement pertaining to interest rates and (h) all Guarantees of such Person in
respect of any of the foregoing.  For purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint

 

13

--------------------------------------------------------------------------------


 

venture (other than a joint venture that is itself a corporation, limited
liability company or other limited liability entity) in which such person is a
general partner or a joint venture, unless such Indebtedness is expressly made
non-recourse to such Person.  The amount of any net obligation under any Swap
Agreement on any date shall be deemed to be the Swap Termination Value thereof
as of such date.  The amount of any capital lease as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Initial Subsidiary Borrowers” means, collectively, Hillenbrand Luxembourg S.à
r.l., a Luxembourg private limited liability company, K-Tron (Schweiz) GmbH, a
Swiss limited liability company, Hillenbrand Switzerland GmbH, a Swiss limited
liability company, Batesville Canada Ltd., a Canadian corporation, Jeffery Rader
Canada Company, a Nova Scotia company, Rotex Europe Ltd, a private company
limited by shares under the laws of England and Wales, and each an “Initial
Subsidiary Borrower.”

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2012 relating to the Company and the Transactions.

 

“Insolvency Act 1986” means the Insolvency Act 1986 of the United Kingdom.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

 

“Interest Coverage Ratio” has the meaning assigned to such term in Section
6.10(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit B-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan (including a
Eurocurrency Swingline Loan) or BA Equivalent Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or BA Equivalent Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Maturity Date and (c) with respect to
any Swingline Loan (other than a Eurocurrency Swingline Loan), the day that such
Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a Swingline Loan) or a BA Equivalent Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months (or, if acceptable to
each Lender, nine or twelve months or a period of less than one month)
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect and (b) with respect to any Eurocurrency
Swingline Loan, the period commencing on the date of such

 

14

--------------------------------------------------------------------------------


 

Loan and ending on the date one (1), seven (7) or fourteen (14) days thereafter,
as the applicable Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing (other than a Eurocurrency Swingline
Loan) or BA Equivalent Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender designated
by the Company as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“ITA” means the Income Tax Act 2007 of the United Kingdom.

 

“Joint Ownership Agreements” means the four (4) Joint Ownership Agreements with
respect to the joint ownership of the aircraft described therein, dated on or
about March 21, 2008 by and among Hill-Rom and Batesville Services.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association

 

15

--------------------------------------------------------------------------------


 

Interest Settlement Rates for deposits in such Foreign Currency (or, in each
case, on any successor or substitute page of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant Agreed Currency in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to (or, in the case of Loans denominated in Pounds Sterling,
on the day of) the commencement of such Interest Period, as the rate for
deposits in the relevant Agreed Currency with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate at which deposits in the relevant Agreed
Currency in an Equivalent Amount of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
(or, in the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications and any
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered by a Loan Party to, or in favor of, the
Administrative Agent or any Lenders.  Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to any of the Borrowers pursuant to
this Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans), (ii) Toronto,
Canada time in the case of a Loan, Borrowing or LC Disbursement denominated in
Canadian Dollars made to, or for the account of, a Canadian Borrower and (iii)
local time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency (other than those denominated in Canadian Dollars and made to,
or for the account of, a Canadian Borrower) and Designated Loans (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Luxembourg Borrower” means any Luxembourg Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

 

16

--------------------------------------------------------------------------------


 

“Luxembourg Insolvency Event” shall mean, with respect to any Luxembourg
Borrower, (i) a situation of (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 1346/2000 of 29 May 2000
on insolvency proceedings, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code, (vi)
voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of such Luxembourg Borrower or
a substantial part of its assets.

 

“Luxembourg Subsidiary” means any Subsidiary organized under the Law of
Luxembourg.

 

“Mandatory Cost” is described in Schedule 2.02.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Company and the Subsidiaries taken as a
whole, (b) the ability of the Loan Parties to perform their material obligations
under the Loan Documents or (c) the material rights or remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary either (i) having
(together with its subsidiaries) assets that constitute five percent (5%) or
more of the Consolidated Total Assets of the Company and its Subsidiaries or (b)
having (together with its Subsidiaries) revenues (excluding, for the avoidance
of doubt, intercompany revenues) that constitute five percent (5%) or more of
the Consolidated Revenues of the Company and its Subsidiaries, in each case as
of the end of any of the three most recently completed fiscal years of the
Company.

 

“Material Indebtedness” means, as of any date, Indebtedness (other than the
Loans and Letters of Credit), or the net obligations in respect of one or more
Swap Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000 as of such date.  For purposes
of determining Material Indebtedness, the “principal amount” of the net
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be deemed to be the Swap Termination Value thereof as of such
date.

 

“Material Subsidiary” means each Subsidiary either (i) having (together with its
subsidiaries) assets that constitute five percent (5%) or more of the
Consolidated Total Assets of the Company and its Subsidiaries or (b) having
(together with its Subsidiaries) revenues that constitute five percent (5%) or
more of the Consolidated Revenues of the Company and its Subsidiaries, in each
case as of the end any of the three most recently completed fiscal years of the
Company.

 

“Maturity Date” means July 27, 2017, as extended pursuant to Section 2.25.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Company or any of its ERISA Affiliates is contributing or
has any obligation to contribute.

 

17

--------------------------------------------------------------------------------


 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and the other Loan Parties to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred, in each case, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Commitment, Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.19) or grant of a participation.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings (in
any such case, other than Excluded Taxes) imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Party” means a party to this Agreement.

 

18

--------------------------------------------------------------------------------


 

“Patriot Act” has the meaning assigned to such term in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“PPSA” means the Personal Property Security Act or other personal property
security legislation of the applicable Canadian province or provinces in respect
of any Loan Party or any Subsidiary (including the Civil Code of the Province of
Quebec) as all such legislation now exists or may from time to time to hereafter
be amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

 

“Qualifying Lender” means:

 

(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

(a)                                 a Lender:

 

(1)                     which is a bank (as defined for the purpose of section
879 of the ITA) making an advance under a Loan Document; or

 

(2)                     in respect of an advance made under a Loan Document by a
person that was a bank (as defined for the purpose of section 879 of the ITA) at
the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purposes of Section 879 of the ITA) that would be within such charge as
respects such payments apart from section 18A of the Corporation Tax Act 2009;
or

 

(b)                                 a Lender which is:

 

19

--------------------------------------------------------------------------------


 

(1)                     a company resident in the United Kingdom for United
Kingdom tax purposes; or

 

(2)                     a partnership each member of which is:

 

(x)                                 a company so resident in the United Kingdom;
or

 

(y)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(for the purposes of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009; or

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 of the Corporation Tax Act 2009); or

 

(c)                                  a Treaty Lender; or

 

(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, advisors and
agents of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or a member of the senior management team of the Company or any other
Person designated by any such Person in writing to the Administrative Agent and
reasonably acceptable to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

20

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Specified Indebtedness” means Indebtedness issued by the Company or any
Subsidiary pursuant to (i) an offering of debt securities in the capital markets
registered under the Securities Act of 1933, as amended, or exempt therefrom in
reliance upon Rule 144A thereunder or (ii) a private placement of debt
securities by the Company or such Subsidiary directly to institutional
investors.

 

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of the Company or any
Subsidiary in respect of obligations of such Person incurred pursuant to
contracts made or performances undertaken or to be undertaken or like matters
relating to contracts to which the such Person is or proposes to become a party
in the ordinary course of such Person’s business, including, but not limited to,
for insurance purposes and in connection with lease transactions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
with respect to any financial statements and financial covenant calculations
(including the defined terms used therein), any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, and (ii) for all other purposes of the Loan Documents, a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the equity securities or other ownership
interests having ordinary voting power for the election of directors or other
governing body (other than equity securities or other ownership interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned (or, in the case of a Person which is treated as a
consolidated subsidiary for accounting purposes, the management of which is
otherwise controlled) directly, or indirectly through one or more
intermediaries, or both, by such Person.

 

21

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (i) each Initial Subsidiary Borrower and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in each case, that has not ceased to be a Subsidiary Borrower pursuant to
such Section 2.23.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary (other than
Excluded Subsidiaries) that is party to the Subsidiary Guaranty.  The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit G (including any and all supplements thereto) and
executed by each Subsidiary Guarantor party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Canadian Swingline Loan and each Eurocurrency Swingline Loan is a
Swingline Loan).

 

“Swiss Borrower” means any Swiss Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Federal Withholding Tax” means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 

22

--------------------------------------------------------------------------------


 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), the guideline “Syndicated Loans” of January 2000 (S-02.128) (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt vom April
1999 betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom
April 1999), the circular letter No. 34 “Customer Credit Balances” of 26 July
2011 (1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011),
the circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss Federal Withholding Tax and Swiss Federal Stamp
Taxes (Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007); all as issued, and as amended from time to
time, by the Swiss Federal Tax Administration (SFTA).

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

 

“Swiss Qualifying Bank” means any person acting on its own account which is
licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all within the meaning of the Swiss Guidelines.

 

“Swiss Subsidiary” means any Subsidiary tax resident in Switzerland pursuant to
Article 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) under this Agreement which are not
Swiss Qualifying Banks must not, at any time, exceed ten (10).

 

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Banks, of any Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans (if and to the extent intra-group loans are
not exempt in accordance with the ordinance of the Swiss Federal Council of 18
June 2010 amending the Swiss Federal Ordinance on withholding tax and the Swiss
Federal Ordinance on stamp duties with effect as of 1 August 2010), loans,
facilities and/or private placements (including under this Agreement) must not,
at any time, exceed twenty (20); in each case in accordance with the meaning of
the Swiss Guidelines.

 

“Syndication Agent” means RBS Citizens, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other

 

23

--------------------------------------------------------------------------------


 

payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) for the settlement of payments in euro.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is:

 

(1)                                 a company so resident in the United Kingdom;
or

 

(2)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009; or

 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) of that company.

 

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

 

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.17A(d) or a payment under Section 2.17A(i).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Treaty Lender” means a Lender which:

 

(i) is treated as a resident of a Treaty State for the purposes of a Treaty;

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

(iii) meets all other conditions of the relevant Treaty for full exemption from
the United Kingdom taxation on interest and other amounts which relate to the
Lender (including, without limitation, its tax or other status, the manner in
which or the period for which it holds any rights under this Agreement, the
reasons or purposes for its acquisition of such rights and the nature of any
arrangements

 

24

--------------------------------------------------------------------------------


 

by which it disposes of or otherwise turns to account such rights) under the
Loan Documents.  In this subclause (iii), “conditions” shall mean conditions
relating to an entity’s eligibility for full exemption under the relevant Treaty
and shall not be treated as including any procedural formalities that need to be
satisfied in relation to that Treaty.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate.

 

“UK Borrower” means any UK Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

 

“UK Bank Levy” means the UK Tax known as the bank levy, introduced by the United
Kingdom Finance Act 2011, in such form as it may be imposed and/or modified from
time to time.

 

“UK Insolvency Event” means:

 

(a)                                 a UK Relevant Entity is unable or admits
inability to pay its debts as they fall due or is deemed to or declared to be
unable to pay its debts under applicable law, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
(other than any Credit Party under this Agreement) with a view to rescheduling
any of its indebtedness;

 

(b)                                 a moratorium is declared in respect of any
indebtedness of any UK Relevant Entity; provided that, if a moratorium occurs,
the ending of the moratorium will not remedy any Event of Default caused by such
moratorium;

 

(c)                                  any corporate action, legal proceedings or
other formal procedure or step is taken in relation to:

 

(i)                                     the suspension of payments, a moratorium
of any indebtedness, winding-up, dissolution, administration or reorganization
(by way of voluntary arrangement, scheme of arrangement or otherwise) but
excluding any solvent reorganization not prohibited by this Agreement of any UK
Relevant Entity;

 

(ii)                                  a composition, compromise, assignment or
arrangement with any creditor of any UK Relevant Entity;

 

(iii)                               the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Relevant Entity, or any of its assets; or

 

(iv)                              enforcement of any Lien over any assets of any
UK Relevant Entity,

 

or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (c) shall not apply to any action, proceeding, procedure or formal
step which is frivolous or vexatious and is discharged, stayed or dismissed
within 21 days of commencement; or

 

25

--------------------------------------------------------------------------------


 

(d)                                 any expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of a UK Relevant Entity, in each such
case, that any such actions or process described in this clause (d) would
reasonably be expected to result in a Material Adverse Effect.

 

“UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (i)(b) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Company; and

 

(b) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption which it executes on becoming a Party.

 

“UK Relevant Entity” means any Subsidiary Borrower that is a UK Subsidiary or
any other Borrower capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

 

“UK Subsidiary” means any Subsidiary organized under the laws of England and
Wales.

 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Value Added Tax Act 1994” means the Value Added Tax Act 1994 of the United
Kingdom.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurocurrency Loan”)

 

26

--------------------------------------------------------------------------------


 

or by Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also
may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”).

 

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (x) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (y) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, net of discounts and
premiums and (ii) any obligations relating to a lease that was accounted for by
such Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
capital lease;

 

27

--------------------------------------------------------------------------------


 

provided however, that the Company may elect, with notice to Administrative
Agent to treat operating leases as capital leases in accordance with GAAP as in
effect from time to time and, upon such election, and upon any subsequent change
to GAAP therefor, the parties will enter into negotiations in good faith in an
effort to preserve the original intent of the financial covenants set forth
herein (it being understood and agreed that the treatment of operating leases be
interpreted on the basis of GAAP as in effect on the Effective Date until such
election shall have been withdrawn or such provision amended in accordance
herewith).

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence, assumption or repayment
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence, assumption or repayment of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.04(a)), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of (but without giving
effect to any synergies or cost savings unless permitted by Article 11 of
Regulation S-X) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement pertaining to interest rates
applicable to such Indebtedness).

 

2.

 

The Credits

 

Commitments.  Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrowers in Agreed Currencies from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures exceeding the Aggregate Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.  Canadian Revolving
Loans may only be made to (and may only be requested by or in respect of) a
Canadian Borrower, and a Canadian Borrower may not request a Eurocurrency Loan
denominated in Canadian Dollars (nor may the Company or any other Person request
such a Eurocurrency Loan on behalf of a Canadian Borrower in Canadian Dollars)
but, for the avoidance of doubt, a Canadian Borrower may request Eurocurrency
Loans denominated in any Agreed Currency other than Canadian Dollars.

 

Loans and Borrowings.  A Each Revolving Loan (other than a Swingline Loan) shall
be made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance

 

28

--------------------------------------------------------------------------------


 

with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

 

(i)                                     Subject to Section 2.14, (i) each
Revolving Borrowing (other than a Canadian Revolving Borrowing) shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars and no ABR Loan shall be made to a Designated Foreign Subsidiary
Borrower, (ii) each Swingline Loan shall be (w) an ABR Loan in the case of a
Swingline Loan denominated in Dollars (other than a Designated Swingline Dollar
Loan), (x) a Eurocurrency Swingline Loan in the case of a Swingline Loan
denominated in any Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan), (y) a Canadian Base Rate Loan in the case of a
Canadian Swingline Loan or (z) a Eurocurrency Swingline Loan in the case of a
Designated Swingline Dollar Loan, and (iii) each Canadian Revolving Borrowing
shall be comprised entirely of BA Equivalent Loans.  Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 2.17A shall apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(ii)                                  At the commencement of each Interest
Period for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $5,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 5,000,000 units of such currency).  At the commencement of
each Interest Period for any BA Equivalent Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000.  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
(or, if such Swingline Loan is denominated in a Foreign Currency, 500,000 units
of such currency) and not less than $500,000 (or, if such Swingline Loan is
denominated in a Foreign Currency, 500,000 units of such currency).  Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurocurrency
Revolving Borrowings and BA Equivalent Revolving Borrowings outstanding.

 

(iii)                               Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

29

--------------------------------------------------------------------------------


 

Requests for Revolving Borrowings.  To request a Revolving Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request (a) (i) by irrevocable written
notice (via a written Borrowing Request signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower, promptly followed by
telephonic confirmation of such request) not later than 11:00 a.m., Local Time,
three (3) Business Days before the date of the proposed Borrowing (in the case
of a Eurocurrency Borrowing denominated in Dollars or a BA Equivalent Borrowing)
or (ii) by irrevocable written notice (via a written Borrowing Request signed by
such Borrower, or the Company on its behalf) not later than 11:00 a.m., Local
Time, four (4) Business Days before the date of the proposed Borrowing (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency) or (b) by
telephone in the case of an ABR Borrowing, not later than 11:00 a.m., Local
Time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly to the
Administrative Agent of a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower pursuant to, and
in accordance with, Section 9.01.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

the name of the applicable Borrower;

 

the aggregate amount of the requested Borrowing;

 

the date of such Borrowing, which shall be a Business Day;

 

whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing
(or, in the case of a Canadian Revolving Borrowing, stating that such Borrowing
is to be a BA Equivalent Borrowing);

 

in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

in the case of a BA Equivalent Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then (x) in
the case of a Borrowing denominated in Dollars (other than a Designated Loan),
the requested Borrowing shall be an ABR Borrowing and (y) in the case of a
Canadian Revolving Borrowing, the requested Borrowing shall be a BA Equivalent
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Revolving Borrowing or BA Equivalent Revolving Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

30

--------------------------------------------------------------------------------


 

Determination of Dollar Amounts.  The Administrative Agent will determine the
Dollar Amount of:

 

(iv)                              each Eurocurrency Borrowing or Canadian
Revolving Borrowing as of the date two (2) Business Days prior to the date of
such Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Eurocurrency Borrowing or a Canadian Revolving Borrowing, as
applicable,

 

(v)                                 (i) each Eurocurrency Swingline Loan
denominated in a Foreign Currency (for the avoidance of doubt, other than a
Canadian Swingline Loan) as of the date one (1) Business Day prior to the date
of the making of such Swingline Loan and (ii) each Canadian Swingline Loan on
the date of the making of such Swingline Loan,

 

(vi)                              the LC Exposure as of the date of each request
for the issuance, amendment, renewal or extension of any Letter of Credit, and

 

(vii)                           all outstanding Credit Events on and as of the
last Business Day of each calendar quarter and, during the continuation of an
Event of Default, on any other Business Day (i) elected by the Administrative
Agent in its discretion or (ii) upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Credit Event for which a Dollar
Amount is determined on or as of such day.

 

Swingline Loans.  B Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans in any of the Agreed Currencies
to any Borrower from time to time during the Availability Period, in an
aggregate principal Dollar Amount at any time outstanding that will not result
in (i) the aggregate principal Dollar Amount of outstanding Swingline Loans
exceeding $60,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Swingline Loans.  Canadian Swingline Loans may only be made to (and may only be
requested by or in respect of) a Canadian Borrower, and a Canadian Borrower may
not request a Swingline Loan that is a Eurocurrency Loan denominated in Canadian
Dollars (nor may the Company or any other Person request such a Swingline Loan
that is a Eurocurrency Loan on behalf of a Canadian Borrower in Canadian
Dollars) but, for the avoidance of doubt, a Canadian Borrower may request a
Eurocurrency Swingline Loan denominated in any Agreed Currency other than
Canadian Dollars.

 

(viii)                        To request a Swingline Loan, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (i) by telephone (confirmed by telecopy),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan in Dollars (other than a Designated Swingline Dollar Loan), (ii)
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Swingline Lender and signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request), not later than 9:00 a.m., Local Time, one (1)
Business Day before the day of a proposed Eurocurrency Swingline Loan in a
Foreign Currency (for the

 

31

--------------------------------------------------------------------------------


 

avoidance of doubt, other than a Canadian Swingline Loan) and a Designated
Swingline Dollar Loan and (iii) by telephone (confirmed by telecopy), not later
than 12:00 noon, Local Time, on the day of a proposed Canadian Swingline Loan. 
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), applicable currency, Interest Period (in the
case of a Eurocurrency Swingline Loan), Type and amount of the requested
Swingline Loan and the account to which the proceeds of such Swingline Loan are
to be credited.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company or any other applicable
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to an account of such Borrower (as
designated by such Borrower in such notice) (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e), by remittance to the relevant Issuing Bank) by 3:00 p.m., Local Time,
on the requested date of such Swingline Loan.

 

(ix)                              The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Local Time, (i) in
respect of Swingline Loans denominated in Dollars (other than a Designated
Swingline Dollar Loan), on any Business Day, (ii) in respect of Eurocurrency
Swingline Loans denominated in a Foreign Currency (for the avoidance of doubt,
other than a Canadian Swingline Loan) and a Designated Swingline Dollar Loan,
three (3) Business Days before the date of the proposed acquisition of
participations and (iii) in respect of Canadian Swingline Loans, one (1)
Business Day before the date of the proposed acquisition of participations,
require the Lenders to acquire participations on such date in all or a portion
of the Swingline Loans outstanding in the applicable Agreed Currency of such
Swingline Loans.  Such notice shall specify the aggregate amount and the
applicable Agreed Currency of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans and the applicable Agreed
Currency of such Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay in the
applicable Agreed Currency to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the applicable Borrower

 

32

--------------------------------------------------------------------------------


 

(or other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any reason. 
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Company or any other applicable Borrower of any default in
the payment thereof.

 

Letters of Credit.  C General.  Subject to the terms and conditions set forth
herein, any Borrower may request, and each Issuing Bank agrees to issue, the
issuance of Letters of Credit denominated in Agreed Currencies for its own
account or for the account of any Subsidiary, in a form reasonably acceptable to
the Administrative Agent and the relevant Issuing Bank, at any time and from
time to time during the Availability Period.  Notwithstanding the foregoing, the
letters of credit identified on Schedule 2.06 (the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.  The
Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that shall be an account party in respect of any such Letter of
Credit).

 

(x)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
applicable Borrower shall deliver (including by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a written
notice pursuant to, and in accordance with, Section 9.01 requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by an Issuing Bank, the applicable Borrower also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the applicable Borrower shall be deemed to

 

33

--------------------------------------------------------------------------------


 

represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $200,000,000 and (ii) subject to Sections
2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the Aggregate Commitment.

 

(xi)                              Expiration Date.  Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date two
years after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, one year after such renewal or extension)
and (ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Company and the applicable Borrower and the
relevant Issuing Bank pursuant to which the expiration date of such Letter of
Credit (an “Auto Renewal Letter of Credit”) shall automatically be extended for
consecutive periods of up to twenty four (24) months (but, subject to the
penultimate sentence of this Section 2.06(c), not to a date later than the date
set forth in clause (ii) above).  Unless otherwise directed by the relevant
Issuing Bank, the Company and the applicable Borrower shall not be required to
make a specific request to such Issuing Bank for any such renewal.  Once an Auto
Renewal Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the relevant Issuing Bank to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the date
set forth in clause (ii) above.  Notwithstanding the foregoing to the contrary,
a Letter of Credit may expire up to one year beyond the Maturity Date so long as
the applicable Borrower cash collateralizes an amount equal to 105% of the face
amount of such Letter of Credit in the manner described in Section 2.06(j) or
provides a backup letter of credit in such amount and otherwise in form and
substance acceptable to the relevant Issuing Bank and the Administrative Agent
in their discretion, in each case no later than thirty (30) days prior to the
Maturity Date.  For the avoidance of doubt, if the Maturity Date shall be
extended pursuant to Section 2.25, “Maturity Date” as referenced in this clause
(c) shall refer to the Maturity Date as extended pursuant to Section 2.25;
provided that, notwithstanding anything in this Agreement (including Section
2.25 hereof) or any other Loan Document to the contrary, the Maturity Date, as
such term is used in reference to the relevant Issuing Bank or any Letter of
Credit issued thereby, may not be extended without the prior written consent of
such Issuing Bank.

 

(xii)                           Participations.  By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the relevant Issuing Bank or the
Lenders, the relevant Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the relevant
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to any Borrower for any reason.  Each Lender
acknowledges and agrees that its

 

34

--------------------------------------------------------------------------------


 

obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(xiii)                        Reimbursement.  If the relevant Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the applicable Borrower, in
such other Agreed Currency which was paid by such Issuing Bank pursuant to such
LC Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by such Borrower prior to such time on such date, then not later than 12:00
noon, Local Time, on the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Revolving Borrowing or Swingline Loan
in Dollars in an amount equal to such LC Disbursement or (ii) to the extent such
LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, such Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. 
If any Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the applicable Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the relevant Issuing Bank the amounts so received by
it from the Lenders.  Promptly following receipt by the Administrative Agent of
any payment from any Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Lender pursuant to this paragraph to reimburse the
relevant Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.  If any Borrower’s reimbursement of, or
obligation to

 

35

--------------------------------------------------------------------------------


 

reimburse, any amounts in any Foreign Currency would subject the Administrative
Agent, any Issuing Bank or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, such Borrower shall, at its option, either (x)
pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Bank or the relevant Lender or (y) reimburse each LC
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Equivalent Amount, calculated using the applicable Exchange Rates, on the date
such LC Disbursement is made, of such LC Disbursement.

 

(xiv)                       Obligations Absolute.  Each Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to a Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

36

--------------------------------------------------------------------------------


 

(xv)                          Disbursement Procedures.  Each Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(xvi)                       Interim Interest.  If any Issuing Bank shall make
any LC Disbursement, then, unless the applicable Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that such Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed Currency plus
the then effective Applicable Rate with respect to Eurocurrency Revolving
Loans); provided that, if such Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(e) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(xvii)                    Replacement of Issuing Bank.  Any Issuing Bank may be
replaced at any time by written agreement among the applicable Borrower, the
Administrative Agent, the successor Issuing Bank and, unless the replaced
Issuing Bank is a Defaulting Lender that is not responsive to a request for such
written agreement after reasonable notice, the replaced Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(xviii)                 Cash Collateralization.  If any Event of Default shall
occur and be continuing, on the Business Day that any Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such

 

37

--------------------------------------------------------------------------------


 

Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure for such Borrower as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that such Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII.  For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
applicable Borrower.  Each Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b).  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option of the Company with the
consent of the Administrative Agent in its reasonable discretion and at such
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in any such account shall be applied by the Administrative Agent to reimburse
the relevant Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower for the LC Exposure
for such Borrower at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations.  If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.  If the Company is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Company as and to the extent
that, after giving effect to such return, the aggregate Revolving Credit
Exposures would not exceed the aggregate Revolving Commitments and no Event of
Default shall have occurred and be continuing.

 

(xix)                       Issuing Bank Agreements.  Each Issuing Bank agrees
that, unless otherwise requested by the Administrative Agent, such Issuing Bank
shall report in writing to the Administrative Agent (i) on the first Business
Day of each week, the daily activity (set forth by day) in respect of Letters of
Credit during the immediately preceding week, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate

 

38

--------------------------------------------------------------------------------


 

face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

 

Funding of Borrowings.  D Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds (i) in the case of Loans denominated in Dollars (other than a Designated
Loan), by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
(ii) in the case of each Loan denominated in a Foreign Currency (other than
Swiss Francs) and Designated Loans, by 12:00 noon, Local Time, in the city of
the Administrative Agent’s Applicable Payment Office for such currency and at
such Applicable Payment Office for such currency and (iii) in the case of each
Loan denominated in Swiss Francs, by 8:00 a.m., Local Time, in the city of the
Administrative Agent’s Applicable Payment Office for such currency and at such
Applicable Payment Office for such currency; provided that Swingline Loans shall
be made as provided in Section 2.05.  The Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.

 

(xx)                          Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 12:00 noon, New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii)
(x) in the case of such Borrower (other than a Canadian Borrower in respect of a
Canadian Revolving Loan), the interest rate applicable to ABR Loans and (y) in
the case of a Canadian

 

39

--------------------------------------------------------------------------------


 

Borrower in respect of a Canadian Revolving Loan, the interest rate applicable
to Canadian Base Rate Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Interest Elections.  E Subject to the provisions of this Section 2.08 and of
Sections 2.13 and 2.14, (i) Revolving Loans (other than Canadian Revolving
Loans) may be made or maintained only as ABR Loans or Eurocurrency Loans
(provided that no ABR Loan shall be made to a Designated Foreign Subsidiary
Borrower), (ii) Swingline Loans may be made or maintained only as (w) an ABR
Loan in the case of a Swingline Loan denominated in Dollars (other than a
Designated Swingline Dollar Loan), (x) a Eurocurrency Loan in the case of a
Eurocurrency Swingline Loan denominated in any Foreign Currency (for the
avoidance of doubt, other than a Canadian Swingline Loan), (y) a Canadian Base
Rate Loan in the case of a Canadian Swingline Loan or (z) a Eurocurrency Loan in
the case of any Designated Swingline Dollar Loan, and (iii) Canadian Revolving
Loans may be made or maintained only as BA Equivalent Loans.

 

(xxi)                       Each Revolving Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing or a BA Equivalent Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing or a BA Equivalent Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

(xxii)                    To make an election pursuant to this Section, a
Borrower, or the Company on its behalf, shall notify the Administrative Agent of
such election (by telephone or irrevocable written notice in the case of a
Borrowing denominated in Dollars (other than Designated Loans) or a Canadian
Revolving Borrowing or by irrevocable written notice (via an Interest Election
Request signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency (other than a Canadian Revolving
Borrowing) or a Designated Loan by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans or BA Equivalent Loans that does not comply with Section
2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not available
under such Borrowing.

 

40

--------------------------------------------------------------------------------


 

(xxiii)                 Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii), (iv) and (v) below shall
be specified for each resulting Borrowing);

 

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

in the case of a Eurocurrency Borrowing, whether the resulting Borrowing is to
be an ABR Borrowing or a Eurocurrency Borrowing;

 

in the case of a Canadian Revolving Borrowing, stating that the resulting
Borrowing is to be a BA Equivalent Borrowing; and

 

if the resulting Borrowing is a Eurocurrency Borrowing or a BA Equivalent
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

(xxiv)                Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(xxv)                   If the relevant Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing or a BA
Equivalent Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period (i) in the case of a Eurocurrency Borrowing denominated in
Dollars (other than Designated Loans), such Borrowing shall be converted to an
ABR Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, or a Designated Loan, in respect of which the applicable
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11 and (iii) in the case
of a BA Equivalent Borrowing, in respect of which the applicable Canadian
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a BA Equivalent Borrowing with an
Interest Period of one month unless such BA Equivalent Borrowing is or was
repaid in accordance with Section 2.11.  Notwithstanding any contrary provision
hereof, if an

 

41

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Company, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars (other than a Designated Loan) may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars (other than a Designated Loan) shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto but without duplication for interest payments made by any Borrower on
such amount, (iii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, and each Designated Loan, shall automatically
be continued as a Eurocurrency Borrowing with an Interest Period of one month
and (iv) unless repaid, each BA Equivalent Borrowing shall automatically be
continued as a BA Equivalent Borrowing with an Interest Period of one month.

 

Termination and Reduction of Commitments.  F Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(xxvi)                The Company may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the total Revolving Credit
Exposures would exceed the Aggregate Commitment.

 

(xxvii)             The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or one
or more other events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Repayment of Loans; Evidence of Debt.  G Each Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan made to such Borrower on
the Maturity Date in the currency of such Loan and (ii)  to the Swingline Lender
the then unpaid principal amount of each Swingline Loan made to such Borrower on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding.

 

(xxviii)          Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender

 

42

--------------------------------------------------------------------------------


 

resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(xxix)                The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class, Agreed
Currency and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(xxx)                   The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(xxxi)                Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note.  In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached hereto as Exhibit I.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if any such promissory note is a registered note, to such payee and its
registered assigns).

 

Prepayment of Loans.

 

(xxxii)             Any Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to break funding payments required by Section 2.16) subject to
prior notice in accordance with the provisions of this Section 2.11(a).  The
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed in writing) of any
prepayment hereunder (i) (x) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in Dollars or a BA Equivalent Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of prepayment or (y) in the case of a prepayment of a Eurocurrency
Revolving Borrowing denominated in a Foreign Currency, four (4) Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., Local Time, on the date of
prepayment, or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Local Time, on the date of prepayment.  Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may

 

43

--------------------------------------------------------------------------------


 

be revoked if such notice of termination is revoked in accordance with Section
2.09.  Promptly following receipt of any such notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

(xxxiii)          If (i) at any time, other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate Commitment or (ii)
at any time determined pursuant to Section 2.04, solely as a result of
fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of all of the Revolving Credit Exposures (so calculated) exceeds
105% of the Aggregate Commitment, the Company shall in each case immediately
repay Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
Aggregate Commitment.

 

Fees.  H The Company agrees to pay to the Administrative Agent for the account
of each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure.  Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(xxxiv)         The Borrowers agree to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Standby Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
in respect of Standby Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements in respect of Standby Letters of
Credit) during the period from and including the Effective Date to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure in respect of Standby
Letters of Credit, (ii) to the Administrative Agent for the account of each
Lender a participation fee with respect to its participations in Commercial
Letters of Credit, which shall accrue at the Applicable Rate

 

44

--------------------------------------------------------------------------------


 

applicable to Commercial Letters of Credit on the average daily Dollar Amount of
such Lender’s LC Exposure in respect of Commercial Letters of Credit (excluding
any portion thereof attributable to unreimbursed LC Disbursements in respect of
Commercial Letters of Credit) during the period from and including the Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure in
respect of Commercial Letters of Credit and (iii) to the relevant Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

 

(xxxv)            The Company agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(xxxvi)         All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances (except, in the case of demonstrable error in
the calculation of such fees, the excess of the fees paid in respect of such
erroneous calculation over the correctly calculated amount of such fees). 
Notwithstanding anything to the contrary herein or in any other Loan Document,
each Foreign Subsidiary Borrower shall severally and not jointly pay fees owed
by it pursuant to this Section 2.12 and no Foreign Subsidiary Borrower shall be
responsible for any other Borrower’s failure to pay any fees due hereunder.

 

Interest.  I (i) The Loans comprising each ABR Borrowing (including each
Swingline Loan denominated in Dollars other than a Designated Swingline Dollar
Loan) shall bear interest at the

 

45

--------------------------------------------------------------------------------


 

Alternate Base Rate plus the Applicable Rate for ABR Borrowings.  (ii) Each
Eurocurrency Swingline Loan denominated in any Foreign Currency (for the
avoidance of doubt, other than a Canadian Swingline Loan) and each Designated
Swingline Dollar Loan shall bear interest at the Eurocurrency Swingline Rate. 
(iii) Each Canadian Swingline Loan shall bear interest at the Canadian Prime
Rate plus the Applicable Rate for Canadian Base Rate Borrowings.

 

(xxxvii)                              [Intentionally Omitted].

 

(xxxviii)                           The Loans comprising each Eurocurrency
Borrowing (other than a Eurocurrency Swingline Loan) shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(xxxix)         The Loans comprising each BA Equivalent Borrowing shall bear
interest at the BA Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(xl)                              Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due (after the expiration of any applicable
grace period set forth in Article VII), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(xli)                           Accrued interest on each Revolving Loan shall be
payable in arrears on each Interest Payment Date for such Revolving Loan and
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (e) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(xlii)                        All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest (i) computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days and (iii) for Canadian Revolving
Borrowings shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Canadian Base Rate, Adjusted LIBO Rate, LIBO Rate or BA
Equivalent Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

46

--------------------------------------------------------------------------------


 

(xliii)                     For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith by a Canadian Borrower is to be calculated on the basis
of a 360-, 365- or 366-day year, the yearly rate of interest to which the rate
used in such calculation is equivalent is the rate so used multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by 360, 365 or 366, as applicable.  The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields.  The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

 

(xliv)                    If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Secured Party in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by that Secured Party of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Secured Party of “interest” at a “criminal rate”,
such adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

 

first, by reducing the amount or rate of interest; and

 

thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

 

(xlv)                       With respect to any Swiss Borrower, (i) the interest
rates provided for in this Agreement, including this Section 2.13 are minimum
interest rates, (ii) when entering into this Agreement, the parties have assumed
that the interest payable at the rates set out in this Section or in other
Sections of this Agreement is not and will not become subject to the Swiss
Federal Withholding Tax, (iii) notwithstanding that the parties do not
anticipate that any payment of interest will be subject to the Swiss Federal
Withholding Tax, they agree that, in the event that the Swiss Federal
Withholding Tax should be imposed on interest payments, the payment of interest
due by any Swiss Borrower shall, in line with and subject to Section 2.17
including the limitations therein, be increased to an amount which (after making
any deduction of the Non-Refundable Portion (as defined below) of the Swiss
Federal Withholding Tax) results in a payment to each Lender entitled to such
payment of an amount equal to the payment which would have been due had no
deduction of Swiss Federal Withholding Tax been required, (iv) for this purpose,
the Swiss Federal Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean Swiss Federal Withholding Tax at the standard rate (being, as at the
date hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax
Administration (SFTA) confirms that, in relation to a specific Lender based on
an applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate in which case such lower rate shall be applied in relation to such Lender
and (v) each Swiss Borrower shall provide to the Administrative Agent the
documents required by law or applicable double taxation

 

47

--------------------------------------------------------------------------------


 

treaties for the Lenders to claim a refund of any Swiss Federal Withholding Tax
so deducted.

 

(xlvi)                    Notwithstanding anything to the contrary herein or in
any other Loan Document, each Foreign Subsidiary Borrower shall severally and
not jointly pay interest on any Loans outstanding to it and no Foreign
Subsidiary Borrower shall be responsible for any other Borrower’s failure to pay
any interest due hereunder.

 

Alternate Rate of Interest.  If prior to the commencement of any Interest Period
for a Eurocurrency Borrowing or a BA Equivalent Borrowing:

 

(xlvii)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining (i) in the case of a Eurocurrency Borrowing, the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period or
(ii) in the case of a BA Equivalent Borrowing, the BA Rate for such Interest
Period; or

 

(xlviii)              the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate, the LIBO Rate or the BA Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing or a BA Equivalent Borrowing, as applicable, shall be
ineffective and, unless repaid, (A) in the case of a Eurocurrency Borrowing
denominated in Dollars (other than a Designated Loan), such Borrowing shall be
made as an ABR Borrowing, (B) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency and a Designated Loan, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto and (C) in the case of any BA Equivalent Borrowing, such
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, (ii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing in Dollars (other than a Designated Loan), such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency or a
Designated Loan, such Borrowing Request shall be ineffective) and (iii) if any
Borrowing Request requests a BA Equivalent Revolving Borrowing, such Borrowing
Request shall be ineffective (provided that, for the avoidance of doubt, nothing
herein shall preclude the applicable Borrower from requesting a Canadian
Swingline Loan in accordance with the terms of this Agreement); provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Increased Costs.  J If any Change in Law shall:

 

48

--------------------------------------------------------------------------------


 

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or UK Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

subject any Recipient to any Taxes or UK Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Connection Income Taxes and (D) UK Taxes (i) consisting of a
Tax Deduction required by law to be made by a Borrower or (ii) compensated for
by Section 2.17A or that would have been compensated for by Section 2.17A but
was not compensated for because one of the exclusions in Section 2.17A applied)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the applicable Borrower will pay to such Lender, such
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the applicable Issuing Bank under agreements having provisions similar to
this Section 2.15 after consideration of such factors as such Lender or such
Issuing Bank then reasonably determines to be relevant).

 

(xlix)                    If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding

 

49

--------------------------------------------------------------------------------


 

company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
applicable Issuing Bank under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender or such Issuing
Bank then reasonably determines to be relevant).

 

(l)                                     A certificate of a Lender or an Issuing
Bank setting forth, in reasonable detail, the basis and calculation of the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay, or cause the other Borrowers to pay,
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

(li)                                  Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Break Funding Payments.  In the event of (a) the payment of any principal of any
Eurocurrency Loan or BA Equivalent Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan or BA Equivalent Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or BA Equivalent Rate, as
applicable, that would have been applicable to such Loan (but not the Applicable
Rate applicable thereto or any Mandatory Cost), for the period from the date of
such event to the last day of the then

 

50

--------------------------------------------------------------------------------


 

current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market or the Canadian bank market, as applicable.  A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Company and shall be conclusive absent manifest error.  The
Company shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof; provided that the Company shall
not be required to compensate a Lender pursuant to this Section for any amounts
under this Section 2.16 incurred more than 180 days prior to the date that such
Lender notifies the Company of such amount and of such Lender’s intention to
claim compensation therefor.

 

Taxes.  K Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(lii)                               Payment of Other Taxes by the Borrowers. 
The relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(liii)                            Evidence of Payments.  As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(liv)                           Indemnification by the Loan Parties.  Without
duplication of Section 2.17(a), the applicable Loan Party shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and basis for calculating such amount delivered to
the applicable Loan Party by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

51

--------------------------------------------------------------------------------


 

(lv)                              Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(lvi)                           Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, prior to the date on which such Lender becomes a Lender
under this Agreement or acquired an interest therein and at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person:

 

any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), duly executed originals
of IRS Form W-9 or successor form certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable;

 

52

--------------------------------------------------------------------------------


 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, (y) with respect to any
other applicable payments under any Loan Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty and (z) with
respect to payments of interest or any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to any other
applicable article of such tax treaty;

 

(2)  duly executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as may be required; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

53

--------------------------------------------------------------------------------


 

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, upon such expiration
or change, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

(lvii)                        Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(lviii)                     Survival.  Each party’s obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

54

--------------------------------------------------------------------------------


 

(lix)                           Issuing Bank.  For purposes of this Section
2.17, the term “Lender” includes each Issuing Bank.

 

(lx)                              Luxembourg Registration Duty.  In order to not
unnecessarily cause application of Luxembourg’s registration duty applicable to
documents in writing evidencing an obligation to pay, neither the Administrative
Agent nor any Lender will take any action to file or register this Agreement or
any of the Loan Documents with applicable Luxembourg authorities which would
cause such registration duty to be payable unless the Administrative Agent
reasonably deems such action necessary or advisable in connection with the
protection of rights or pursuit of remedies during the continuance of an Event
of Default.

 

(lxi)                           Compliance with Swiss Non-Bank Rules.  Each
Lender confirms that it is a Swiss Qualifying Bank or, if not, a single (1)
person only for the purpose of the Swiss Non-Bank Rules and any other Person
that shall become a Lender or a Participant pursuant to Section 9.04 of this
Agreement shall be deemed to have confirmed that it is a Swiss Qualifying Bank
or, if not, a single (1) person only for the purpose of Swiss Non-Bank Rules.
Each Swiss Borrower may request a Lender to confirm (i) whether or not it is
(and each of its Participants are) a Swiss Qualifying Bank or (ii) whether it
(or any of its Participants) does count as a single (1) person for purposes of
the Swiss Non-Bank Rules, if it reasonably believes that that Lender’s status
has changed during the term of this Agreement.

 

SECTION 2.17A.                                UK Tax.

 

(a)                                 Unless a contrary indication appears, in
this Section 2.17A a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.

 

(b)                                 A Borrower shall make all payments to be
made by it under a Loan Document without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(c)                                  A Borrower shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Administrative Agent accordingly. 
Similarly, a Lender shall notify the Administrative Agent on becoming so aware
in respect of a payment payable to that Lender.  If the Administrative Agent
receives such notification from a Lender it shall promptly notify the relevant
Borrower.

 

(d)                                 If a Tax Deduction is required by law to be
made by a Borrower under any Loan Document, the amount of the payment due from a
Borrower shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

 

(e)                                  A Borrower is not required to make an
increased payment to a Lender under clause (d) above for a Tax Deduction from a
payment of interest on a Loan, if on the date on which the payment falls due:

 

(i)                                     the payment could have been made to the
relevant Lender without a Tax Deduction if it was a Qualifying Lender, but on
that date that Lender is not or has ceased to be a Qualifying Lender other than
as a result of any change after the date it became a

 

55

--------------------------------------------------------------------------------


 

Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or any published practice or concession of any relevant
taxing authority; or

 

(ii)                                  the relevant Lender is a Qualifying Lender
solely under sub-paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               an officer of H.M. Revenue & Customs has given
(and not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to that payment and that Lender has received from a Borrower a certified
copy of that Direction; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

(iii)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               the relevant Lender has not given a Tax
Confirmation to the Borrower; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Borrower, on the basis that the Tax Confirmation would have enabled the Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

 

(iv)                              the relevant Lender is a Treaty Lender and a
Borrower is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (h) below.

 

(f)                                   If a Borrower is required to make a Tax
Deduction, such Borrower shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(g)                                  Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, a
Borrower shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to the Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

 

(h)                                 (i) Subject to paragraph (ii) below, a
Treaty Lender and a Borrower which makes a payment to which that Treaty Lender
is entitled shall co-operate in completing any procedural formalities necessary
for that Borrower to obtain authorisation to make that payment without a Tax
Deduction.

 

(ii)                                  Nothing in paragraph (i) above shall
require a Treaty Lender to:

 

(A)                               register under the HMRC DT Treaty Passport
scheme;

 

56

--------------------------------------------------------------------------------


 

(B)                               apply the HMRC DT Treaty Passport scheme to
any Loan if it has so registered; or

 

(C)                               file Treaty forms if it has included an
indication to the effect that it wishes the HMRC DT Treaty Passport scheme to
apply to this Agreement in accordance with paragraph (i) below and the
applicable Borrower making that payment has not complied with its obligations
under paragraph (j) below.

 

(i)                                     A Treaty Lender which holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall provide an indication to that effect by notifying the
Company of its scheme reference number and its jurisdiction of tax residence
upon becoming a Lender under this Agreement (and, in the case of a Treaty Lender
that is a party to this Agreement on the Effective Date, it may provide such
notification by including such details on its signature page to this Agreement).

 

(j)                                    Where a Lender includes the indication
described in paragraph (i) above the relevant Borrower shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs, within
30 United Kingdom working days of the date such Lender becomes a Lender under
this Agreement or, within 30 United Kingdom working days of the date such
Borrower becomes a Borrower under this Agreement (as the case may be), and shall
promptly provide the Lender with a copy of that filing.

 

(k)                                 Each Lender which becomes a Party to this
Agreement after the date of this Agreement (each, a “New Lender”) shall
indicate, in the Assignment and Assumption which it executes on becoming a
Party, and for the benefit of the Administrative Agent and without liability to
any Borrower, which of the following categories it falls in: (a) not a
Qualifying Lender; (b) a Qualifying Lender (other than a Treaty Lender); or
(c) a Treaty Lender. If a New Lender fails to indicate its status in accordance
with this clause 2.17A(k) then such New Lender shall be treated for the purposes
of this Agreement (including by each Borrower) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Company).  For the avoidance of doubt, the Assignment and Assumption
shall not be invalidated by any failure of a Lender to comply with this clause
2.17A(k).

 

(l)                                     With respect to a Tax Confirmation:

 

(i)                                     a UK Non-Bank Lender which becomes a
Party on the day on which this Agreement is entered into gives a Tax
Confirmation to the Company by entering into this Agreement; and

 

(ii)                                  a UK Non-Bank Lender shall promptly notify
the Company and the Administrative Agent if there is any change in the position
from that set out in the Tax Confirmation.

 

(m)                             A Borrower shall (within 3 Business Days of
demand by the Administrative Agent) pay to a Protected Party an amount equal to
the loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of UK Tax by that
Protected Party in respect of any Loan Document.

 

57

--------------------------------------------------------------------------------


 

(n)                                 Clause (m) above shall not apply with
respect to any UK Tax assessed on a Protected Party:

 

(i)                                     under the law of the jurisdiction in
which that Protected Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Protected Party is treated as resident or as
carrying on a business through a permanent establishment in the United Kingdom
to which any right (including sums received or receivable) under a Loan Document
is attributable for tax purposes;

 

(ii)                                  under the law of the jurisdiction in which
that Protected Party’s Facility Office (which has the same meaning given in
Schedule 2.02) is located in respect of amounts received or receivable in that
jurisdiction; or

 

(iii)                               under the law of any jurisdiction in which
that Protected Party carries out a significant people function or a key
entrepreneurial risk-taking function in connection with a Loan Document,

 

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

(o)                                 Furthermore, clause (m) above shall not
apply to the extent a loss, liability or cost:

 

(i)                                     is compensated for by an increased
payment under clause (d) above;

 

(ii)                                  would have been compensated for by an
increased payment under clause (d) above but was not so compensated solely
because one of the exclusions in clause (e) applied; or

 

(iii)                               arises from, in respect of or in connection
with the UK Bank Levy.

 

(p)                                 A Protected Party making, or intending to
make a claim under clause (m) above shall promptly notify the Administrative
Agent of the event which will give, or has given, rise to the claim, following
which the Administrative Agent shall notify the Borrowers.

 

(q)                                 A Protected Party shall, on receiving a
payment from a Borrower under clause (i) above, notify the Administrative Agent.

 

(r)                                    If a Borrower makes a Tax Payment and the
relevant Lender determines that:

 

(i)                                     a Tax Credit is attributable either to
an increased payment of which that Tax Payment forms part or to that Tax
Payment; and

 

(ii)                                  that Lender has obtained and utilized all
or part of that Tax Credit,

 

58

--------------------------------------------------------------------------------


 

the relevant Lender shall pay an amount to that Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by that Borrower.

 

(s)                                   A Borrower shall pay and, within three
(3) Business Days of demand, indemnify each Credit Party against any cost, loss
or liability that Credit Party incurs in relation to all stamp duty,
registration and other similar UK Taxes payable in respect of any Loan Document
other than where such stamp duty, registration or other similar UK Taxes are in
relation to an assignment, transfer or novation (or other disposal) by a Lender
(or any successor thereof) of any right, benefit or obligation under a Loan
Document.

 

(t)                                    All amounts set out, or expressed to be
payable under a Loan Document by any party to a Credit Party which (in whole or
part) constitute the consideration for any supply for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply, and
accordingly, subject to clause (u) below, if VAT is or becomes chargeable on any
supply made by any Credit Party to any party under a Loan Document (not being
VAT for which the recipient of the supply has to account for to the relevant
taxing authority), that party must pay to the Credit Party (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of such VAT (and such Credit Party shall promptly provide an
appropriate VAT invoice to that party).

 

(u)                                 If VAT is or becomes chargeable on any
supply made by any Credit Party (the “Supplier”) to any other Credit Party (the
“Recipient”) under a Loan Document, and any party other than the Recipient (the
“Relevant Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for that supply to the Supplier (rather than being
required to reimburse or indemnify the Recipient in respect of that
consideration (i) (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT and the Recipient must (where this paragraph (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply and
(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(v)                                 Where a Loan Document requires any Party to
reimburse or indemnify a Credit Party for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Credit Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Credit Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(w)                               Any reference in this Section 2.17A to any
Party shall, at any time when such Person is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added

 

59

--------------------------------------------------------------------------------


 

Tax Act 1994 or such similar or equivalent concept or entity as may be provided
under similar or equivalent legislation in any jurisdiction other than the
United Kingdom).

 

(x)                                 In relation to any supply made by a Credit
Party to any Party under a Loan Document, if reasonably requested by such Credit
Party, that Party must promptly provide such Credit Party with details of that
Party’s VAT registration and such other information as is reasonably requested
in connection with such Credit Party’s VAT reporting requirements in relation to
such supply.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(lxii)                        Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or
2.17A, or otherwise) prior to (i) in the case of payments denominated in Dollars
(other than in respect of Designated Loans), 12:00 noon, New York City time and
(ii) in the case of payments denominated in a Foreign Currency or in respect of
Designated Loans, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Applicable Payment Office for such currency or Designated Loan (as
applicable), in each case on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency or a Designated Loan, the Administrative
Agent’s Applicable Payment Office for such currency or Designated Loan (as
applicable), except payments to be made directly to any Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17, 2.17A and 9.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 

60

--------------------------------------------------------------------------------


 

(lxiii)                     If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(lxiv)                    [Intentionally Omitted].

 

(lxv)                       If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(lxvi)                    Unless the Administrative Agent shall have received
notice from the relevant Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or each of the Issuing Banks, as the case may be, severally agrees to

 

61

--------------------------------------------------------------------------------


 

repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(lxvii)                 If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

Mitigation Obligations; Replacement of Lenders.  L If any Lender requests
compensation under Section 2.15, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17 or 2.17A, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17 or 2.17A, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(lxviii)              If (i) any Lender requests compensation under
Section 2.15, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or 2.17A or (iii) any Lender becomes a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, and subject to
Section 2.24, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17 or 2.17A, such assignment will result in a reduction in
such compensation or

 

62

--------------------------------------------------------------------------------


 

payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 

Expansion Option.  The Company may, on behalf of itself and/or one or more other
Borrower, from time to time elect to increase the Commitments or enter into one
or more tranches of term loans (each an “Incremental Term Loan”), in each case
in minimum increments of $10,000,000 so long as, after giving effect thereto,
the aggregate amount of such increases and all such Incremental Term Loans does
not exceed $300,000,000.  The Company may arrange for any such increase or
tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or to participate
in such Incremental Term Loans, or extend Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Company and the Administrative Agent (such approval not to be unreasonably
withheld, delayed or conditioned) and (ii) (x) in the case of an Increasing
Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto.  No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.  Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.20 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof.  Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (with Indebtedness
calculated on a pro forma basis) with the covenants set forth in Section 6.10
(based on the financial statements of the Company) as of the last day of the
most recently ended fiscal quarter after giving effect to such increase or
Incremental Term Loans and (ii) the Administrative Agent shall have received
documents of the same type, to the extent applicable, as those delivered on the
Effective Date as to the organizational power and authority of the Borrowers to
borrow hereunder after giving effect to such increase.  On the effective date of
any increase in the Commitments or any Incremental Term Loans being made,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03).  The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan or BA Equivalent Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall

 

63

--------------------------------------------------------------------------------


 

rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization and mandatory
prepayments prior to such date) and (c) shall be treated substantially the same
(as reasonably determined by the Company and the Administrative Agent) as (and
in any event no more favorably than) the Revolving Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may have different pricing and economics (including, without limitation, with
respect to upfront fees, original issue discount, premiums, and interest rate)
than the Revolving Loans.  Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

 

[Intentionally Omitted].

 

Judgment Currency.  If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day preceding that on which final, non-appealable
judgment is given.  The obligations of each Borrower in respect of any sum due
to any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

Designation of Subsidiary Borrowers.  On the Effective Date, and subject to the
satisfaction of the applicable conditions in Article IV hereto, the Initial
Subsidiary Borrowers shall become Subsidiary Borrowers party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to any such Subsidiary,
whereupon such Subsidiary shall cease to be a Subsidiary Borrower and a party to
this Agreement.  After the Effective Date, the Company may at any time and from
time to time designate any Eligible Subsidiary as a Subsidiary Borrower by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other

 

64

--------------------------------------------------------------------------------


 

conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. 
Notwithstanding the preceding sentences, no Borrowing Subsidiary Termination
will become effective as to any Subsidiary Borrower at a time when any principal
of or interest on any Loan to such Borrower shall be outstanding hereunder,
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Subsidiary Borrower to make further Borrowings under
this Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

 

Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(lxix)                    fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

(lxx)                       the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification pursuant to clauses (i),
(ii), (iii), (iv), (v), and (vi) of the proviso in Section 9.02(b);

 

(lxxi)                    if any Swingline Exposure or LC Exposure exists at the
time such Lender becomes a Defaulting Lender then:

 

all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) no Event of Default has occurred and
is then continuing;

 

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Company shall within one (1) Business Day following notice by
the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

if the Company cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b)

 

65

--------------------------------------------------------------------------------


 

with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to such Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(lxxii)                 so long as such Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
relevant Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.24(c), and participating
interests in any such newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its funding obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the relevant Issuing Bank, as the case may be, shall have
entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

66

--------------------------------------------------------------------------------


 

Extension of Maturity Date.

 

(lxxiii)              Requests for Extension.  The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
120 days and not later than 30 days prior to each anniversary of the date of
this Agreement (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Maturity Date to the date that is one year after the
Maturity Date then in effect for such Lender (the “Existing Maturity Date”).

 

(lxxiv)             Lender Elections to Extend.  Each Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
not later than the date that is 20 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each Lender that determines to so extend its Maturity Date,
an “Extending Lender”).  Each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Lender Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Maturity Date.

 

(lxxv)                Notification by Administrative Agent.  The Administrative
Agent shall notify the Company of each Lender’s determination under this
Section no later than the date that is 15 days prior to the applicable Extension
Date (or, if such date is not a Business Day, on the next preceding Business
Day).

 

(lxxvi)             Additional Commitment Lenders.  The Company shall have the
right, but shall not be obligated, on or before the applicable Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions (each, an “Additional Commitment Lender”) approved by the
Administrative Agent in accordance with the procedures provided in
Section 2.19(b), each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption (in accordance with and subject to the
restrictions contained in Section 9.04, with the Company or replacement Lender
obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).  Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Company (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender.  The Administrative Agent may effect such amendments to this Agreement
as are reasonably necessary to provide for any such extensions with the consent
of the Company but without the consent of any other Lenders.

 

67

--------------------------------------------------------------------------------


 

(lxxvii)          Conditions to Effectiveness of Extension.  Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Lender unless.

 

no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

 

the representations and warranties of the Company set forth in this Agreement
are true and correct in all material respects (or in all respects if such
representation is qualified by materiality or Material Adverse Effect) on and as
of the applicable Extension Date and after giving effect thereto, as though made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

 

the Administrative Agent shall have received a certificate from the Company
signed by a Financial Officer of the Company certifying the accuracy of the
foregoing clauses (i) and (ii).

 

(lxxviii)                               Maturity Date for Non-Extending
Lenders.  On the Maturity Date of each Non-Extending Lender, (i) the Commitment
of each Non-Extending Lender shall automatically terminate and (ii) the Company
shall repay such Non-Extending Lender in accordance with Section 2.10 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
the Credit Agreement) and after giving effect thereto shall prepay any Revolving
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(lxxix)             Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

3.

 

Representations and Warranties

 

Each Borrower for itself, and the Company on behalf of itself and its
Subsidiaries, represents and warrants to the Lenders that:

 

Organization; Powers; Subsidiaries.  Each of the Loan Parties is duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is applicable) in, every jurisdiction where such qualification is

 

68

--------------------------------------------------------------------------------


 

required.  Schedule 3.01 hereto identifies each Subsidiary as of the Effective
Date, noting whether such Subsidiary is a Material Domestic Subsidiary as of the
Effective Date, the jurisdiction of its incorporation or organization, as the
case may be, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding (i) directors’
qualifying shares and (ii) shares issued to foreign nationals to the extent
required by applicable law), a description of each class issued and outstanding.

 

Authorization; Enforceability.  The Transactions are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Governmental Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate the charter, by-laws or other
organizational documents of the Loan Parties (c) will not violate any applicable
material law or regulation or any order of any Governmental Authority, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries, except for any such violation or right which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

 

Financial Condition; No Material Adverse Change.  M The Company has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the fiscal year
ended September 30, 2011 reported on by PricewaterhouseCoopers LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended each of December 31, 2011 and March 31, 2012, certified by
its chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

 

(i)                                     Since September 30, 2011, there has been
no material adverse change in the business, operations or financial condition of
the Company and its Subsidiaries, taken as a whole.

 

Properties.  N Each of the Loan Parties has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except to the extent any failure to have such title or leasehold interest would
not reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Each of the Loan Parties owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any ownership or license issues or infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

Litigation, Environmental and Labor Matters.  O There are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or the Transactions.

 

(iii)                               Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is party to any administrative or judicial proceeding
relating to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any facts or
conditions that are reasonably expected to give rise to any Environmental
Liability.

 

Compliance with Laws.

 

(iv)                              Each of the Company and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(v)                                 Each Swiss Borrower is compliant with the
Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be in
breach of this Section 3.07(b) if such number of creditors (which are not Swiss
Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(vi)                              For the purposes of paragraph (b) above, the
Swiss Borrowers shall assume that the aggregate number of Lenders which are not
Swiss Qualifying Banks is 10 (ten).

 

Investment Company Status.  Neither the Company nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Taxes.  Each of the Company and its Subsidiaries has timely filed or caused to
be filed all Tax and UK Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes and UK Taxes required to have been paid
by it, except (a) Taxes or UK Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

Disclosure.  All written information, including the information set forth in the
Information Memorandum (when prepared), other than any projections and
information of a general economic or general industry nature furnished by or on
behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any other Loan
Document, taken as a whole, together with and as modified by any publicly filed
information and all other written information so delivered on or prior to any
date of determination does not (when furnished) contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to forecasts or projections, the Company represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time prepared (it being understood by the Administrative Agent and the
Lenders that any such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Company or its Subsidiaries, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections).

 

Federal Reserve Regulations.  No part of the proceeds of any Loan have been used
or will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

No Default.  No Default or Event of Default has occurred and is continuing.

 

4.

 

Conditions

 

Effective Date.  The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(i)                                     The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other customary closing documents and
certificates as the Administrative Agent shall reasonably request in connection
with the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

(ii)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) (i) of Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Loan Parties, (ii) of Faegre Baker Daniels LLP,
special Indiana counsel for the Loan Parties, (iii) Baker & McKenzie, Luxembourg
counsel for the Loan Parties, (iv) Baker & McKenzie, Swiss counsel for the Loan
Parties, (v) Osler Hoskin & Harcourt LLP, Canadian counsel for the Loan Parties,
(vi) McInnes Cooper, Nova Scotia counsel for the Loan Parties and (vii) Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, UK counsel for the Loan Parties, in each
case covering such matters relating to the Loan Parties, the Loan Documents or
the

 

71

--------------------------------------------------------------------------------


 

Transactions as the Administrative Agent shall reasonably request.  The Company
hereby requests such counsel to deliver such opinion.

 

(iii)                               The Lenders shall have received (i) audited
consolidated financial statements of the Company for the fiscal years ended
September 30, 2010 and September 30, 2011, (ii)  unaudited interim consolidated
financial statements of the Company for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are filed
with the SEC and (iii)  financial statement projections through and including
the Company’s 2017 fiscal year, together with a reasonably detailed description
of the assumptions used in preparing such projections.

 

(iv)                              The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(v)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it that the credit facility under the
Existing Credit Agreement shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans).

 

(vi)                              The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced at least one Business Day prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Each Credit Event.  The obligation of each Lender to make a Loan on the occasion
of any Borrowing, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(vii)                           The representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall be true and correct in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date).

 

(viii)                        At the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

72

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

Designation of a Subsidiary Borrower.  The designation of a Subsidiary Borrower
pursuant to Section 2.23 is subject to the condition precedent that the Company
or such proposed Subsidiary Borrower shall have furnished or caused to be
furnished to the Administrative Agent:

 

(ix)                              Copies, certified by the Secretary or
Assistant Secretary of such Subsidiary, of its Board of Directors’ resolutions
(and resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

 

(x)                                 An incumbency certificate, executed by the
Secretary or Assistant Secretary of such Subsidiary, which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

 

(xi)                              Opinions of counsel to such Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other matters as are reasonable and customary and addressed to the
Administrative Agent and the Lenders; and

 

(xii)                           Any promissory notes requested by any Lender,
and any other instruments and documents reasonably requested by the
Administrative Agent in connection with applicable laws, rules and regulations.

 

5.

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

Financial Statements and Other Information.  The Company will furnish to the
Administrative Agent for distribution to each Lender:

 

(i)                                     within one hundred (100) days after the
end of each fiscal year of the Company (or, if earlier, within five (5) days
after the date that the Annual Report on

 

73

--------------------------------------------------------------------------------


 

Form 10-K of the Company for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(ii)                                  within fifty-five (55) days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
(or, if earlier, by the date that the Quarterly Report on Form 10-Q of the
Company for such fiscal quarter would be required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(iii)                               concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(iv)                              promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; and

 

(v)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

 

74

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System; (ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

Notices of Material Events.  The Company will furnish to the Administrative
Agent (for distribution to each Lender) written notice of the following,
promptly upon a Responsible Officer of the Company having actual knowledge
thereof:

 

(vi)                              the occurrence of any Default;

 

(vii)                           the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Company or any Subsidiary thereof that would reasonably be
expected to result in a Material Adverse Effect;

 

(viii)                        the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect; and

 

(ix)                              any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (b), (c) and (d) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).  Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

Existence; Conduct of Business.  The Company will, and will cause each of its
Material Subsidiaries to, do or cause to be done (i) all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(ii) take, or cause to be taken, all reasonable actions to preserve, renew and
keep in full force and effect the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted (except, for purposes of this clause (ii), to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect);
provided that (x) the foregoing shall not prohibit any merger, consolidation,
amalgamation, disposition, liquidation or dissolution permitted under
Section 6.04 and (y) neither the Company nor any of its Subsidiaries shall be
required to preserve any right,

 

75

--------------------------------------------------------------------------------


 

qualification, license, permit, privilege, franchise, governmental
authorization, intellectual property right or authority to conduct its business
if the Company or such Subsidiary shall determine that the preservation thereof
is no longer desirable in the conduct of business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders.  Each
Borrower incorporated in a European Union jurisdiction shall cause its
registered office and “centre of main interests” (as that term is used in the
Regulation) to be situated solely in its jurisdiction of incorporation and shall
have an Establishment situated solely in its jurisdiction of incorporation.

 

Payment of Tax Obligations.  The Company will, and will cause each of its
Subsidiaries to, pay its Tax and UK Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

 

Maintenance of Properties; Insurance.  The Company will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property material to the conduct
of the business of the Company and its Subsidiaries (taken as a whole) in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies or with a captive
insurance company that is an Affiliate of the Company, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Books and Records; Inspection Rights.  The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity in all material respects with applicable law
are made of all material financial dealings and transactions in relation to its
business and activities.  The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, at reasonable times and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and,
provided that the Company or such Subsidiary is afforded the opportunity to
participate in such discussions, its independent accountants, all at such
reasonable times and as often as reasonably requested; provided, however, in no
event shall such visitations, inspections or examinations occur more frequently
than once per calendar year so long as no Event of Default has occurred and is
continuing.  The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may, subject to Section 9.12, prepare and
distribute to the Lenders certain reports pertaining to the Company and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.  Notwithstanding anything to the contrary in this Section 5.06, neither
the Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any designated representative) is then prohibited
by law or any agreement binding on the Company or any of its Subsidiaries or
(iii) is subject to attorney-client or similar privilege constitutes attorney
work-product.

 

Compliance with Laws

 

(x)                                 The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or

 

76

--------------------------------------------------------------------------------


 

its property (including without limitation Environmental Laws), in each case
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(xi)                              Each Swiss Borrower shall be compliant with
the Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be
in breach of this Section 5.07(b) if such number of creditors (which are not
Swiss Qualifying Banks) is exceeded solely by reason of a breach by one or more
Lenders of a confirmation contained in Section 2.17(k) or a failure by one or
more Lenders to comply with their obligations and transfer restrictions in
Section 9.04.

 

(xii)                           For the purposes of paragraph (b) above, the
Swiss Borrowers shall assume that the aggregate number of Lenders which are not
Swiss Qualifying Banks is 10 (ten).

 

Use of Proceeds.  The proceeds of the Loans will be used only to finance the
working capital needs, and for general corporate purposes, of the Company and
its Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

 

Subsidiary Guaranty.  As promptly as possible but in any event within forty-five
(45) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person qualifies as a Material Domestic Subsidiary (other than
Excluded Subsidiaries) to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty (in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

6.

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or shall have been cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the Administrative Agent) and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

 

Liens.  The Company will not, and will not permit any Subsidiary to, create or
suffer to exist, any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, or assign any right to receive income other
than:

 

(i)                                     Liens pursuant to any Loan Document
(including Liens on any cash in favor of an Issuing Bank required pursuant to
the terms of this Agreement);

 

(ii)                                  Liens existing on the date hereof (i) that
do not exceed $1,000,000 or (ii) are listed on Schedule 6.01 and any renewals or
extensions thereof; provided that the property covered thereby is not increased
and any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 6.03(b);

 

77

--------------------------------------------------------------------------------


 

(iii)                               Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(iv)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

 

(v)                                 pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation (other than any Lien imposed by ERISA) and
deposits securing liability insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(vi)                              deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(vii)                           easements, rights-of-way, restrictions and other
similar encumbrances affecting real property and other minor defects or
irregularities in title and other similar encumbrances including the
reservations, limitations, provisos and conditions, which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property of the Company and its Subsidiaries taken as a whole
or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(viii)                        Liens securing Indebtedness permitted under
Section 6.03(d); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(ix)                              Liens securing Indebtedness permitted under
Section 6.03(r);

 

(x)                                 statutory rights of set-off arising in the
ordinary course of business;

 

(xi)                              Liens existing on property at the time of
acquisition thereof by the Company or any Subsidiary and not created in
contemplation thereof;

 

(xii)                           Liens existing on property of a Subsidiary at
the time such Subsidiary is merged, consolidated or amalgamated with or into, or
acquired by, the Company or any Subsidiary or becomes a Subsidiary and not
created in contemplation thereof;

 

78

--------------------------------------------------------------------------------


 

(xiii)                        Liens in favor of banks which arise under
Article 4 of the Uniform Commercial Code on items in collection and documents
relating thereto and the proceeds thereof;

 

(xiv)                       judgment Liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII or Liens securing
appeal or surety bonds related to such judgments;

 

(xv)                          any interest or title of a landlord, lessor or
sublessor under any lease of real estate or any Lien affecting solely the
interest of the landlord, lessor or sublessor;

 

(xvi)                       leases, licenses, subleases or sublicenses granted
(i) to others not interfering in any material respect with the business of the
Company and its Subsidiaries, taken as a whole, or (ii) between or among any of
the Loan Parties or any of their Subsidiaries;

 

(xvii)                    purported Liens evidenced by the filing of
precautionary UCC financing statements, PPSA financing statements or similar
filings relating to operating leases of personal property entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(xviii)                 any interest or title of a licensor under any license or
sublicense entered into by the Company or any Subsidiary as a licensee or
sublicensee (i) existing on the date hereof or (ii) in the ordinary course of
its business;

 

(xix)                       with respect to any real property, immaterial title
defects or irregularities that do not, individually or in the aggregate,
materially impair the use of such real property;

 

(xx)                          Liens on any cash earnest money deposits or other
escrow arrangements made in connection with any letter of intent or purchase
agreement;

 

(xxi)                       Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(xxii)                    Liens arising out of sale and leaseback transactions;

 

(xxiii)                 customary rights of first refusal, “tag along” and “drag
along” rights, and put and call arrangements under joint venture agreements;

 

(xxiv)                Liens on treasury stock of the Company;

 

(xxv)                   Liens in favor of collecting or payor banks having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in possession of such bank; and

 

(xxvi)                other Liens securing liabilities or assignments of rights
to receive income in an aggregate amount not to exceed the greater of
(i) $100,000,000 and (ii) 15% of

 

79

--------------------------------------------------------------------------------


 

Consolidated Tangible Assets (calculated as of the end of the immediately
preceding fiscal quarter for which the Company’s financial statements were most
recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) at any time outstanding; provided that, for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred if, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Liens were permitted to be incurred pursuant to this clause
(z) notwithstanding a decrease after such time in the basket amount permitted
under this clause (z) as a result of a decrease in Consolidated Tangible Assets.

 

Acquisitions.  The Company will not, and will not permit any Subsidiary to,
acquire (in one or a series of transactions) of all of the capital stock or
equity interests or all or substantially all of the assets of any Person, unless
(i) immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom and (ii) if the aggregate
amount invested (including assumed debt) is greater than $250,000,000, pro forma
consolidated historical financial statements of the Company and its Subsidiaries
as of the end of the most recent fiscal quarter for the four fiscal quarters
most recently ended giving effect to the acquisition of the company or business
pursuant to this Section 6.02 are delivered to the Administrative Agent not less
than five (5) Business Days prior to the consummation of any such acquisition or
series of acquisitions, together with a certificate of a Responsible Officer of
the Company delivered to the Lenders demonstrating pro forma compliance with
Section 6.10 after giving effect to such acquisition or series of acquisitions.

 

Indebtedness.  The Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist, any Indebtedness, except:

 

(xxvii)             Indebtedness under the Loan Documents;

 

(xxviii)          Indebtedness outstanding on the date hereof that (i) is less
than $2,000,000 individually or $15,000,000 in the aggregate or (ii) is listed
on Schedule 6.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;

 

(xxix)                obligations (contingent or otherwise) of the Company
existing or arising under any Swap Agreement; provided that such obligations are
(or were) entered into in the ordinary course of business, and not for purposes
of speculation;

 

(xxx)                   Indebtedness in respect of capital leases and purchase
money obligations for fixed or capital assets and any refinancings, refundings,
renewals or extensions thereof; provided further that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; provided that the only property subject to such capital
leases and purchase money obligations is the property so acquired;

 

80

--------------------------------------------------------------------------------


 

(xxxi)                Indebtedness that may be deemed to exist pursuant to
surety bonds, appeal bonds, supersedeas bonds or similar obligations incurred in
the ordinary course of business;

 

(xxxii)             so long as no Default has occurred and is continuing or
would result therefrom at the time of incurrence, unsecured Indebtedness of the
Company or any Subsidiary Guarantor; provided that such Indebtedness is not
senior in right of payment to the payment of the Indebtedness arising under this
Agreement and the Loan Documents;

 

(xxxiii)          Indebtedness of a Subsidiary of the Company to the Company or
any of the Company’s other Subsidiaries or Indebtedness of the Company to any
Subsidiary of the Company in connection with loans or advances; provided that
each item of intercompany debt shall be unsecured and such Indebtedness shall
only be permitted under this clause (g) to the extent it will be eliminated for
purposes of the consolidated financial statements of the Company in accordance
with GAAP;

 

(xxxiv)         Indebtedness arising as a result of the endorsement in the
ordinary course of business of negotiable instruments in the course of
collection;

 

(xxxv)            Indebtedness incurred in connection with the acquisition of
all or a portion of Hill-Rom Company, Inc.’s interest in the real and personal
property described in the Farm Agreement;

 

(xxxvi)         Guarantees by the Company of Indebtedness of any Subsidiary of
the Company and by any Subsidiary of the Company of Indebtedness of the Company
or any other Subsidiary of the Company; provided that the Indebtedness so
Guaranteed is permitted by this Section 6.03;

 

(xxxvii)                              Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty, liability or other insurance to the Company or any
Subsidiary of the Company, including pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(xxxviii)                           customary contingent indemnification
obligations to purchasers in connection with any disposition;

 

(xxxix)         Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation thereof and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

81

--------------------------------------------------------------------------------


 

(xl)                              Indebtedness in respect of netting services,
cash management obligations, overdraft protections and otherwise in connection
with deposit accounts and Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business;

 

(xli)                           Indebtedness with respect to the deferred
purchase price of property acquired and any refinancings, refundings, renewals
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(xlii)                        Indebtedness incurred in respect of credit cards,
credit card processing services, debit cards, stored value cards or purchase
cards (including so-called “procurement cards” or “P-cards”), in each case,
incurred in the ordinary course of business;

 

(xliii)                     contingent liabilities in respect of any
indemnification obligations, adjustment of purchase price, non-compete, or
similar obligations (other than Guarantees of any Indebtedness for borrowed
money) of the Company or any Subsidiary of the Company incurred in connection
with the consummation of one or more acquisitions;

 

(xliv)                    other Indebtedness (exclusive of Indebtedness
permitted under clauses (a) through (q) above) in an aggregate principal amount
not to exceed the greater of (i) $100,000,000 and (ii) 15% of Consolidated
Tangible Assets (calculated as of the end of the immediately preceding fiscal
quarter for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a) or (b) or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) at any time outstanding;  provided that, for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred if, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Indebtedness was permitted to be incurred pursuant to this clause
(r) notwithstanding a decrease after such time in the basket amount permitted
under this clause (r) as a result of a decrease in Consolidated Tangible Assets.

 

Fundamental Changes.  The Company will not, and will not permit any of its
Subsidiaries to, merge, dissolve, liquidate, consolidate or amalgamate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(xlv)                       any Subsidiary may (i) merge or consolidate with or
into the Company, provided that the Company shall be the continuing or surviving
Person or (ii) merge, consolidate or amalgamate with any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging or
amalgamating with another Subsidiary, the

 

82

--------------------------------------------------------------------------------


 

wholly owned Subsidiary shall be the continuing or surviving Person (or the
continuing corporation resulting from such amalgamation shall be a wholly owned
Subsidiary);

 

(xlvi)                    any Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Company or a
wholly-owned Subsidiary;

 

(xlvii)                 the Company or any Subsidiary may merge (or, in the case
of a Subsidiary, amalgamate) with any Person in a transaction that would be an
acquisition or a Disposition that is permitted under this Agreement; provided
that in the case of an acquisition (i) if the Company is a party to such merger,
it shall be the continuing or surviving Person, or (ii) if any Subsidiary
Guarantor or Subsidiary Borrower is a party to such merger or amalgamation, such
Subsidiary shall be the continuing or surviving Person (or the continuing
corporation resulting from such amalgamation shall be a Subsidiary Guarantor or
Subsidiary Borrower, as applicable, and shall have executed and delivered to the
Administrative Agent a confirmation to that effect reasonably satisfactory to
the Administrative Agent);

 

(xlviii)              the Company may Dispose of its Treasury Stock; and

 

(xlix)                    the Company and its Subsidiaries may make Dispositions
that, together with all other property of the Company and its Subsidiaries
previously Disposed of as permitted by this clause (e) during any fiscal year of
the Company, does not exceed an aggregate book value of either (i) ten percent
(10%) of Consolidated Total Assets of the Company or (ii) ten percent of
Consolidated Revenues of the Company for its most recently ended period of four
consecutive fiscal quarters (calculated, in each case, as of the end of the
immediately preceding fiscal quarter for which the Company’s financial
statements were most recently delivered pursuant to Section 5.01(a) or (b) or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), provided that Consolidated Revenues
will be calculated for the Company’s most recently ended period of four
consecutive fiscal quarters on a pro form basis after giving effect to
acquisitions and dispositions completed prior to the date of such measurement.

 

Restricted Payments.  The Company will not, and will not permit any of its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

 

(l)                                     each Subsidiary may make Restricted
Payments to the Company and to other Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, such Restricted Payment may
be made to each other owner of capital stock or other equity interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);

 

(li)                                  the Company and each Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock or other common equity interests of such Person;

 

83

--------------------------------------------------------------------------------


 

(lii)                               the Company and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(liii)                            the Company and each Subsidiary may make
distributions to current and former employees, officers, or directors of the
Company and its Subsidiaries (or any spouses, ex-spouses, or estates of any of
the foregoing) on account of purchases, redemptions or other acquisitions of
Equity Interests of the Company or its Subsidiaries held by such Persons; and

 

(liv)                           the Company may declare and pay cash dividends
to its stockholders and purchase, redeem or otherwise acquire shares of its
capital stock or warrants, rights or options to acquire any such shares for
cash; provided that immediately after giving effect to such proposed action, no
Event of Default would exist.

 

Change in Nature of Business.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any business if, after giving effect thereto,
the business of the Company and its Subsidiaries, taken as a whole, would be
substantially different from the business in which the Company and its
Subsidiaries, taken as a whole, are presently engaged, provided, however, that
the foregoing shall not preclude entry into or acquisition of any business for
the manufacturing or distribution of goods (including without limitation
machinery and equipment) where it is reasonable for the Company to assume that
the core competencies of the Company and its Subsidiaries developed in the
conduct of their existing business will add value to such new business.

 

Transactions with Affiliates.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any transaction of any kind with any Affiliate
of the Company, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Company or such
Subsidiary as would be obtainable by the Company or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that this Section 6.07 shall not (i) prohibit any transaction permitted
by Section 6.04 or 6.05 or (ii) apply to reasonable compensation (including
amounts paid pursuant to Plans) and indemnification paid or made available to
any current or former officer, director or employee of the Company or any of its
Subsidiaries for services rendered in that Person’s capacity as an officer,
director or employee or the making of any Restricted Payment otherwise permitted
by this Agreement, in each case to the extent any such payments are made in
accordance with applicable laws. For purposes of this Section 6.07, Affiliate
shall not include the Company or any wholly-owned Subsidiary of the Company.

 

Burdensome Agreements.  The Company will not, and will not permit any of its
Subsidiaries to, enter into any Contractual Obligation that: limits the ability
(a) of any Subsidiary to make Restricted Payments to the Company; (b) of any
Subsidiary to Guarantee the Indebtedness of the Borrowers under the Loan
Documents or (c) of the Company or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person to secure the obligations of
the Loan Parties under the Loan Documents, other than, in each case limitations
and restrictions:

 

(lv)                              set forth in this Agreement and any other Loan
Document;

 

(lvi)                           on subletting or assignment of any leases or
licenses of the Company or any Subsidiary or on the assignment of a Contractual
Obligation or any rights thereunder

 

84

--------------------------------------------------------------------------------


 

or any other customary non-assignment provisions, in each case entered into in
the ordinary course of business;

 

(lvii)                        set forth in Contractual Obligations for the
disposition of assets (including any Equity Interests in any Subsidiary) of the
Company or any Subsidiary of the Company; provided such restrictions and
conditions apply only to the assets or Subsidiary that is to be sold;

 

(lviii)                     set forth in the Farm Agreement, the Airport Access
and Use Agreement or the Joint Ownership Agreements;

 

(lix)                           set forth in any Contractual Obligation
governing Indebtedness permitted under Section 6.03(b), (d), (f), (j), (m),
(o) and (r);

 

(lx)                              with respect to cash or other deposits
(including escrowed funds) received by Company or any Subsidiary in the ordinary
course of business and assets subject to Liens permitted by Section 6.01(b),
(e), (f), (h), (j), (k), (l), (n), (t), (v) and (z);

 

(lxi)                           set forth in joint venture agreements and other
similar agreements concerning joint ventures and applicable solely to such joint
venture; or

 

(lxii)                        set forth in any Contractual Obligation relating
to an asset being acquired existing at the time of acquisition or a Subsidiary
existing at the time such Subsidiary is merged, consolidated or amalgamated with
or into, or acquired by, the Company or any Subsidiary or becomes a Subsidiary
and, in each case, not in contemplation thereof.

 

Use of Proceeds.  The Company will not, and will not permit any Subsidiary to,
use the proceeds of any Loans or Letters of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case, in
violation of Regulation U of the Board.

 

Financial Covenants.

 

(lxiii)                     Maximum Leverage Ratio.  The Company will not permit
the ratio (the “Leverage Ratio”), determined as of the last day of each of its
fiscal quarters ending after June 30, 2012, of (i) Consolidated Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the last day of such fiscal quarter, all calculated for the Company
and its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00.
 For purposes of calculations under this Section 6.10(a), Consolidated
Indebtedness shall not include 75% of the principal amount of any mandatorily
convertible unsecured bonds, debentures, preferred stock or similar instruments
in a principal amount not to exceed $500,000,000 in the aggregate during the
term of this Agreement which are payable in no more than three years (whether by
redemption, call option or otherwise) solely in common stock or other common
equity interests.

 

85

--------------------------------------------------------------------------------


 

(lxiv)                    Minimum Interest Coverage Ratio.  The Company will not
permit the ratio (the “Interest Coverage Ratio”), determined as of the last day
of each of its fiscal quarters ending after June 30, 2012, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the last day of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be less than 3.50 to 1.00.

 

7.

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(i)                                     any Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement or fail to make a payment pursuant to Article X, in each case when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

(ii)                                  any Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days;

 

(iii)                               any representation or warranty made or
deemed made by or on behalf of any Borrower or any Subsidiary in this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(iv)                              any Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.03 (with
respect to any Borrower’s existence), 5.08 or 5.09, in Article VI or in
Article X;

 

(v)                                 any Borrower or any Subsidiary Guarantor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

(vi)                              the Company or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, which is not cured within any applicable grace period therefor;

 

86

--------------------------------------------------------------------------------


 

(vii)                           any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits, after the expiration of any applicable grace period, and
delivery of any applicable required notice, provided in the applicable agreement
or instrument under which such Indebtedness was created, the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 6.01, (iii) any reimbursement obligation in respect of a letter of
credit as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, and (v) any redemption,
conversion or settlement of any such Material Indebtedness that is convertible
into Equity Interests (and cash in lieu of fractional shares) and/or cash (in
lieu of such Equity Interests in an amount determined by reference to the price
of the common stock of the Company at the time of such conversion or settlement)
in the Company pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default;

 

(viii)                        (1) an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation) or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered, (2) a UK Insolvency Event shall occur in respect of
any UK Relevant Entity or (3) a Luxembourg Insolvency Event shall occur in
respect of any Luxembourg Borrower;

 

(ix)                              the Company or any Material Subsidiary other
than any UK Relevant Entity shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation), (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official

 

87

--------------------------------------------------------------------------------

 


 

for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(x)                                 the Company or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(xi)                              judgments or orders for the payment of money
in excess of $75,000,000 in the aggregate shall be rendered against the Company
or any of its Subsidiaries and remain undischarged or unpaid and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order;

 

(xii)                           an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

 

(xiii)                        a Change in Control shall occur; or

 

(xiv)                       any material provision of the Subsidiary Guaranty
for any reason (other than the release of any Subsidiary Guarantor permitted
under this Agreement or any other Loan Document) ceases to be valid, binding and
enforceable in accordance with its terms (or any Subsidiary Guarantor shall
challenge the enforceability of the Subsidiary Guaranty or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of the Subsidiary Guaranty has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h)

 

88

--------------------------------------------------------------------------------


 

or (i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

 

8.

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its agent and authorizes the Administrative Agent to take
such actions on its behalf, including execution of the other Loan Documents, and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

89

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company (such consent not to be unreasonably withheld or delayed), provided that
no consent of the Company shall be required if an Event of Default under clauses
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing) to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective

 

90

--------------------------------------------------------------------------------


 

capacities as Syndication Agent or Co-Documentation Agents, as applicable, as it
makes with respect to the Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

9.

 

Miscellaneous

 

Notices.  P Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below) or as
otherwise permitted pursuant to Section 5.01 or 5.02, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

if to any Borrower, to it c/o Hillenbrand, Inc., One Batesville Boulevard,
Batesville, Indiana 47006 Attention of Theodore S. Haddad, Jr., Vice President
and Treasurer (Telecopy No. 812-931-5209; Telephone No. 812-934-7251);

 

if to the Administrative Agent, (A) in the case of Borrowings denominated in
Dollars other than Designated Loans, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Teresita Siao (Telecopy
No. 888-292-9533), (B) in the case of Borrowings denominated in Foreign
Currencies (other than Canadian Revolving Borrowings) and Designated Loans, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360)
and (C) in the case of Canadian Revolving Borrowings, to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, 9th Floor, Chicago, Illinois 60603, Attention of
Patricia Barcelona-Schuldt (Telecopy No. 312-385-7101), and in each case with a
copy to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Dana Moran (Telecopy No. 312-212-5914);

 

if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it at
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603,
Attention of Susan Moy (Telecopy No. 312-256-2608) or Cassandra Groves (Telecopy
No. 312-256-2608);

 

if to the Swingline Lender, (A) in the case of Swing Line Loans denominated in
Dollars other than Designated Loans, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Teresita Siao (Telecopy
No. 888-292-9533), (B) in the case of Swing Line Loans denominated in Foreign
Currencies (other than Canadian Swingline Loans) and Designated Loans, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,

 

91

--------------------------------------------------------------------------------


 

London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360) and (C) in the case of Canadian Swingline Loans, to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Patricia Barcelona-Schuldt (Telecopy
No. 312-385-7101); and

 

if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

(i)                                     Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Waivers; Amendments.  Q No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(iii)                               Except as provided in Section 2.20 (with
respect to an Incremental Term Loan Amendment or an additional Commitment), or
in Section 2.25 (with respect to the extension of the Maturity Date), neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or by the Borrowers and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
owed to a Lender or reduce the rate of interest thereon, or reduce any fees
payable to a Lender hereunder, without the written consent of such Lender;
provided that (x) any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in

 

92

--------------------------------------------------------------------------------


 

the rate of interest or fees for purposes of this clause (ii) even if the effect
of such amendment would be to reduce the rate of interest on any Loan or any LC
Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrowers to pay interest or fees at the applicable default
rate set forth in Section 2.13(e), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement owed to a Lender, or any
interest thereon, or any fees payable to a Lender hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment of a Lender, without the written consent of such
Lender, (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in Section 2.20 on
substantially the same basis as the Revolving Loans are included immediately
prior to such Incremental Term Loan Amendment), (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included immediately prior to such Term
Loan Amendment), or (vi) release the Company from its obligations under
Article X or, except as permitted by Section 9.14, all or substantially all of
the Subsidiary Guarantors from their obligations under the Subsidiary Guaranty,
in each case without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

 

(iv)                              Notwithstanding the foregoing, this Agreement
and any other Loan Document may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers to each relevant Loan Document (x) to add one or more credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Term Loan Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

 

(v)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “such
Lender,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender

 

93

--------------------------------------------------------------------------------


 

as a Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15, 2.17 and 2.17A, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

(vi)                              Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrowers only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

 

Expenses; Indemnity; Damage Waiver.  R The Company shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (which, in the case of counsel, shall be limited to the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent and one local counsel in each applicable jurisdiction), in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(which in the case of counsel, shall be limited to the reasonable fees, charges
and disbursements of one primary counsel and one local counsel in each
applicable jurisdiction for the Administrative Agent and one additional counsel
for all Lenders other than the Administrative Agent and additional counsel in
light of actual or potential conflicts of interest), in connection with the
enforcement of its rights, or the Administrative Agent’s protection of rights,
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred by
the Administrative Agent during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(vii)                           The Company shall indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (which, in the case of counsel, shall be
limited to the fees, charges and disbursements of (x) one primary counsel and
one local counsel in each applicable jurisdiction for the Administrative

 

94

--------------------------------------------------------------------------------


 

Agent, (y) one additional counsel, and one additional counsel in each applicable
jurisdiction, for all Lenders other than the Administrative Agent and
(z) additional counsel for affected Lenders in light of actual or potential
conflicts of interest) incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) any Loan Document, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions, (ii) any Loan or Letter of Credit or the
actual or proposed use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee, (y) the
material breach by such Indemnitee of its express obligations under the
applicable Loan Documents pursuant to a claim initiated by the Company or
(z) any dispute solely among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Subsidiaries) other than claims against
the Administrative Agent, any Issuing Bank, the Swingline Lender or any lead
arranger or any bookrunner in its capacity as, or in fulfilling its role as, the
Administrative Agent, an Issuing Bank, the Swingline Lender, a lead arranger, a
bookrunner, an Issuing Bank or the Swingline Lender or any similar role under
this Agreement.  This Section 9.03(b) shall not apply with respect to Taxes or
UK Taxes other than any Taxes or UK Taxes that represent losses, claims or
damages arising from any non-Tax or non-UK Tax claim; provided that, in the case
of UK Taxes, those UK Taxes would not, but for an exclusion under Section 2.17A,
have been compensated for under Section 2.17A.

 

(viii)                        To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the Company’s
failure to pay any such amount shall not relieve the Company of any default in
the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
the Swingline Lender in its capacity as such.

 

(ix)                              To the extent permitted by applicable law, no
Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through

 

95

--------------------------------------------------------------------------------


 

telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or any
of its Related Parties.  To the extent permitted by applicable law, no
Indemnitee shall assert against any Loan Party and no Loan Party shall assert
against any Indemnitee, and each Indemnitee and each Loan Party hereby waives,
any claim on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, any Loan or Letter
of Credit or the use of the proceeds thereof; provided, that nothing contained
in this sentence shall limit the Company’s indemnity obligations under
Section 9.03(b) to any Indemnitee in respect of claims made by third parties for
any special, indirect, consequential or punitive damages.

 

(x)                                 All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

Successors and Assigns.  S The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(xi)                              (1) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

the Company (provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing, any other assignee; and

 

the Administrative Agent.

 

Assignments shall be subject to the following additional conditions:

 

96

--------------------------------------------------------------------------------


 

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing;

 

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders;

 

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

 

the prior written consent of each Swiss Borrower, if the assignee is not a Swiss
Qualifying Bank (such consent not to be unreasonably withheld or delayed);
provided, however, that the Swiss Borrowers do not need to consent to an
assignment that would be in violation of the Swiss Non-Bank Rules; provided,
further, that no consent of any Swiss Borrower shall be required for an
assignment to an existing Lender or, if an Event of Default under clause (a),
(b), (h), (i) or (j) of Article VII has occurred and is continuing, any other
assignee.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary

 

97

--------------------------------------------------------------------------------


 

course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations (including, without limitation, the obligation to timely deliver the
documentation described in Section 2.17(f)) of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17, 2.17A and 9.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

The Administrative Agent, acting for this purpose as an agent of each Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive (absent manifest error), and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for

 

98

--------------------------------------------------------------------------------


 

purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(xii)                           Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; and (D)
each Participant shall be a Swiss Qualifying Bank or, if not, the prior written
consent of each Swiss Borrower has been obtained (such consent not to be
unreasonably withheld or delayed; provided that no Swiss Borrower shall consent
to a participation that would be in violation of the Swiss Non-Bank Rules and
provided, further, that no consent of any Swiss Borrower shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing); provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16, 2.17 and
2.17A (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15, 2.17 or 2.17A,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered

 

99

--------------------------------------------------------------------------------


 

form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(xiii)                        Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Survival.  All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding (unless such
Letter of Credit has been cash collateralized in an amount equal to 105% of the
face amount of such Letter of Credit in the manner described in Section 2.06(j)
or the applicable Borrower provides a backup letter of credit in such amount and
otherwise in form and substance acceptable to the relevant Issuing Bank and the
Administrative Agent in their discretion) and so long as the Commitments have
not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17, 2.17A
and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

100

--------------------------------------------------------------------------------


 

Severability.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Borrower or any Subsidiary Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Governing Law; Jurisdiction; Consent to Service of Process.  T This Agreement
shall be construed in accordance with and governed by the law of the State of
New York.

 

(xiv)                       Each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(xv)                          Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(xvi)                       Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Each
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State

 

101

--------------------------------------------------------------------------------


 

court sitting in New York City.  The Company hereby represents, warrants and
confirms that the Company has agreed to accept such appointment (and any similar
appointment by a Subsidiary Guarantor which is a Foreign Subsidiary).  Said
designation and appointment shall be irrevocable by each such Subsidiary
Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by such Subsidiary Borrower hereunder and under the
other Loan Documents shall have been paid in full in accordance with the
provisions hereof and thereof and such Subsidiary Borrower shall have been
terminated as a Borrower hereunder pursuant to Section 2.23.  Each Subsidiary
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 9.09(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) such Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Subsidiary
Borrower irrevocably waives, to the fullest extent permitted by law, all claim
of error by reason of any such service in such manner and agrees that such
service shall be deemed in every respect effective service of process upon such
Subsidiary Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Borrower.  To the extent
any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents. 
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

102

--------------------------------------------------------------------------------


 

Confidentiality.  Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with this
Agreement and consummating the Transactions, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Administrative Agent, the Issuing Banks and the Lenders agree
(except with respect to any audit or examination conducted by bank accountants
or any self regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, rule or regulation, to inform the Company
promptly thereof prior to the disclosure thereof), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the prior written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from or on behalf of the Company or
any Subsidiary relating to the Company or any Subsidiary or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS

 

103

--------------------------------------------------------------------------------


 

ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

USA PATRIOT Act, etc.  Each Lender that is subject to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.  Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, the Lenders and the Administrative Agent may be required to obtain, verify
and record information regarding such Borrower, its directors, authorized
signing officers, direct or indirect shareholders or other Persons in Control of
such Borrower, and the transactions contemplated hereby.

 

Releases of Subsidiary Guarantors.

 

(xvii)                    A Subsidiary Guarantor shall automatically be released
from its obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

(xviii)                 Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), upon the request of the Company,
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Subsidiary Guarantor is no longer a Material Domestic
Subsidiary.

 

(xix)                       At such time as the principal and interest on the
Loans, all LC Disbursements, the fees, expenses and other amounts payable under
the Loan Documents and the other Obligations (other than Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or

 

104

--------------------------------------------------------------------------------


 

reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between such Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of the
Credit Parties, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Borrower and its Affiliates, and no Lender or any of
its Affiliates has any obligation to disclose any of such interests to such
Borrower or its Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against each of
the Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Several Liability.  Notwithstanding anything to the contrary herein or in any
other Loan Document, the Obligations of each Foreign Subsidiary Borrower are
several and not joint and no Foreign Subsidiary Borrower shall be responsible
for any other Borrower’s failure to pay its Obligations hereunder.

 

10.

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Subsidiary Borrowers
hereunder, but subject to the last sentence of this Article X, the Company
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations.  The Company
further agrees that the due and punctual payment of such Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment.  The obligations of the
Company under this Article X shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand

 

105

--------------------------------------------------------------------------------


 

or to enforce any right or remedy against any Subsidiary under the provisions of
this Agreement, any other Loan Document or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations;
(e) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Obligations; (g) the enforceability or validity of
the Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Obligations, for any reason related to this Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of such Borrower
to subrogation.

 

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Subsidiary or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise, in any such case, other than payment in full in case
of the Obligations.

 

The Company further agrees that its obligations under this Article X shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, any Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Subsidiary or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Subsidiary by virtue hereof, upon the failure of any
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Applicable Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent, the Company shall make payment of such Obligation in
Dollars (based upon the applicable Equivalent Amount in effect on the date of
payment) and/or in New York, Chicago or such other Applicable Payment Office as
is designated by the Administrative Agent and, as a separate and independent
obligation, shall indemnify the Administrative Agent, any Issuing Bank and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Subsidiary to the Administrative Agent, the Issuing
Banks and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the full performance and payment in cash of the Obligations.

 

[Signature Pages Follow]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HILLENBRAND, INC.,

 

as the Company

 

 

 

 

 

 

 

By

/s/ Cynthia L. Lucchese

 

Name: Cynthia L. Lucchese

 

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

HILLENBRAND LUXEMBOURG S.À R.L.,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Joe A. Raver

 

Name: Joe A. Raver

 

Title: A Manager

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

K-TRON (SCHWEIZ) GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia L. Lucchese

 

Name: Cynthia L. Lucchese

 

Title: Authorized Person

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

HILLENBRAND SWITZERLAND GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia L. Lucchese

 

Name: Cynthia L. Lucchese

 

Title: Managing Officer

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

BATESVILLE CANADA LTD.,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia L. Lucchese

 

Name: Cynthia L. Lucchese

 

Title: Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

JEFFERY RADER CANADA COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Cynthia L. Lucchese

 

Name: Cynthia L. Lucchese

 

Title: Assistant Treasurer

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

ROTEX EUROPE LTD,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/s/ Robert W. Dieckman, Jr.

 

Name: Robert W. Dieckman, Jr.

 

Title: Director

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a

 

Lender, as the Swingline Lender, as an Issuing Bank and

 

as Administrative Agent

 

 

 

 

By

/s/ Dana J. Moran

 

 

 

Name: Dana J. Moran

 

Title: Vice President

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 013/M/0268710/DTTP

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., individually as a Lender and as Syndication Agent

 

 

 

 

 

 

 

By

/s/ Susan Leithauser

 

Name: Susan Leithauser

 

Title: Vice President

 

 

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 013/R/356159/DTTP

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

 

 

By

/s/ Michael Gifford

 

Name: Michael Gifford

 

Title: VP

 

 

 

 

 

 

 

Jurisdiction of tax residence: United States

 

DTTP Scheme number: HMRC DT Treaty Passport

 

Scheme: UK Passport Number 13/F/24267/DTTP

 

Signature Page to Credit Agreement

Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, Canadian Branch

 

 

 

 

 

By

/s/ Mauro Spagnolo

 

Name: Mauro Spagnolo

 

Title: Managing Director & Principal Officer

 

 

 

 

 

Jurisdiction of tax residence: Ontario, Canada

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

 

 

 

 

By

/s/ C Joseph Richardson

 

Name: C Joseph Richardson

 

Title: Senior Vice President

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/P/63904/DTTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

 

 

 

 

By

/s/ Michael P. Dickman

 

Name: Michael P. Dickman

 

Title: Vice President

 

 

 

 

 

Jurisdiction of tax residence: United States

 

DTTP Scheme number: 13/U/62184/DTTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, Canada Branch

 

 

 

 

 

By

/s/ Joseph Rauhala

 

Name: Joseph Rauhala

 

Title: Principal Officer

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

 

 

 

 

By

/s/ James M. Stehlik

 

Name: James M. Stehlik

 

Title: Senior Vice President

 

 

 

 

 

Jurisdiction of tax residence: U.S.A.

 

DTTP Scheme number: 013/W/61173/DTTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Graeme Robertson

 

Name: Graeme Robertson

 

Title: Vice President

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 013/H/0314375/DTTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By

/s/ Eric Harvey

 

 

Name: Eric Harvey

 

 

Title: Vice President

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/R/330821/DDTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY, as a Lender

 

 

 

 

 

By

/s/ Jenna M. Adkins

 

Name: Jenna M. Adkins

 

Title: Assistant Vice President

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 13/B/357522/DTTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By

/s Michael Fornal

 

Name: Michael Fornal

 

Title: Vice President

 

 

 

 

 

Jurisdiction of tax residence: USA

 

DTTP Scheme number: 013/N/60122/DTTP

 

Signature Page to Credit Agreement
Hillenbrand, Inc. et al

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

100,000,000

 

 

 

 

 

 

RBS CITIZENS, N.A.

 

$

100,000,000

 

 

 

 

 

 

FIFTH THIRD BANK

 

$

65,000,000

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$

65,000,000

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

65,000,000

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

65,000,000

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

50,000,000

 

 

 

 

 

 

REGIONS BANK

 

$

30,000,000

 

 

 

 

 

 

BRANCH BANKING & TRUST COMPANY

 

$

30,000,000

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

$

30,000,000

 

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

MANDATORY COST

 

2.                                      The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

3.                                      On the first day of each Interest Period
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Associated Costs Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.

 

4.                                      The Associated Costs Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.

 

5.                                      The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                 in relation to a Loan in Pounds Sterling:

 

[g172081kg27i001.jpg]

per cent. per annum

 

(b)                                 in relation to a Loan in any currency other
than Pounds Sterling:

 

[g172081kg27i002.jpg]

per cent. per annum

 

Where:

 

A                                       is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                       is the percentage rate of interest
(excluding the Applicable Rate and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.13(e))
payable for the relevant Interest Period on the Loan.

 

C                                       is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

--------------------------------------------------------------------------------


 

D                                       is the percentage rate per annum payable
by the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

E                                        is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Reference Banks to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

6.                                      For the purposes of this Schedule:

 

(a)                                 “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England.

 

(b)                                 “Facility Office” means the office or
offices notified by a Lender to the Administrative Agent in writing on or before
the date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.

 

(c)                                  “Fees Rules” means the rules on periodic
fees contained in the Financial Services Authority Fees Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits.

 

(d)                                 “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate).

 

(e)                                  “Participating Member State” means any
member state of the European Union that adopts or has adopted the euro as its
lawful currency in accordance with legislation of the European Union relating to
economic and monetary union.

 

(f)                                   “Reference Banks” means, in relation to
Mandatory Cost, the principal London offices of JPMorgan Chase Bank, N.A.

 

(g)                                  “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

(h)                                 “Unpaid Sum” means any sum due and payable
but unpaid by any Borrower under the Loan Documents.

 

7.                                      In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05).  A negative result
obtained by subtracting D from B shall be taken as zero.  The resulting figures
shall be rounded to four decimal places.

 

8.                                      If requested by the Administrative
Agent, each Reference Bank shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent, the rate
of charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that

 

2

--------------------------------------------------------------------------------


 

Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 

9.                                      Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Associated Costs Rate.  In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

 

(a)                                 the jurisdiction of its Facility Office; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

10.                               The percentages of each Lender for the purpose
of A and C above and the rates of charge of each Reference Bank for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

11.                               The Administrative Agent shall have no
liability to any person if such determination results in an Associated Costs
Rate which over or under compensates any Lender and shall be entitled to assume
that the information provided by any Lender or Reference Bank pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

12.                               The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Associated Costs Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.

 

13.                               Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Associated Costs Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

14.                               The Administrative Agent may from time to
time, after consultation with the Company and the relevant Lenders, determine
and notify to all parties hereto any amendments which are required to be made to
this Schedule 2.02 in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

 

3.

Borrowers:

Hillenbrand, Inc. and certain Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of July 27, 2012 among Hillenbrand, Inc., the
Subsidiary Borrowers from time to time parties thereto, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

The Assignee confirms by checking the relevant box that the person beneficially
entitled to interest payable to that Assignee in respect of an advance under a
Loan Document is:

 

o                                                                                   
not a Qualifying Lender;

 

o                                                                                   
a Qualifying Lender (other than a Treaty Lender); or

 

o                                                                                   
a Treaty Lender;

 

and, if applicable, is:

 

o                                    a company resident in the United Kingdom
for United Kingdom tax purposes; or

 

o                                    a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)             a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which is
required to bring into account in computing its chargeable profits (for the
purposes of section 19 of the Corporation Tax Act 2009) the whole of any share
of interest payable in respect of that advance that falls to it by reason of
Part 17 of the Corporation Tax Act 2009; or

 

o                                    a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of an
advance under a Loan Document in computing the chargeable profits (for the
purposes of section 19 of the Corporation Tax Act 2009) of that company;

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

and, if applicable, is:

 

o                                                                                   
a Swiss Qualifying Bank; or

 

o                                                                                   
not a Swiss Qualifying Bank.

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

[Consented to:](4)

 

 

 

[Swiss Borrower]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Swiss Borrower is required by the
terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this

 

--------------------------------------------------------------------------------


 

Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]](5)

 

With a copy to:

 

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

Re:  Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Revolving Borrowing under the Credit Agreement, and
in that connection the [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] specifies the following information with respect to such Revolving
Borrowing requested hereby:

 

1.                                      Name of Borrower:

 

2.                                      Aggregate principal amount of
Borrowing:(6)  $

 

--------------------------------------------------------------------------------

(5)  If request is in respect of Revolving Loans in a Foreign Currency (other
than a Canadian Revolving Loan) or a Designated Loan, replace this address with
the London address from Section 9.01(a)(ii), and if request is in respect of
Canadian Revolving Loans, replace this address with the Toronto address from
Section 9.01(a)(ii)).

 

(6)  Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

3.                                      Date of Borrowing (which shall be a
Business Day):

 

4.                                      Type of Borrowing (ABR or Eurocurrency
or, in the case of a Canadian Revolving Borrowing, BA Equivalent):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing or a BA Equivalent Borrowing):(7)

 

6.                                      Agreed Currency:

 

7.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(7)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

[HILLENBRAND, INC.][SUBSIDIARY BORROWER],

 

as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

 

Attention: [              ]
Facsimile: ([    ]) [    ]-[          ]](1)

 

Re:  Hillenbrand, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among Hillenbrand, Inc. (the “Company”),
the Subsidiary Borrowers party thereto from time to time, the financial
institutions party thereto from time to time as Lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The [undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] hereby
gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to convert an existing Revolving Borrowing under the Credit Agreement,
and in that connection the [undersigned Borrower][Company, on behalf of
[Subsidiary Borrower],] specifies the following information with respect to such
conversion requested hereby:

 

1.                                      List Borrower, date, Type, principal
amount, Agreed Currency and Interest Period (if applicable) of existing
Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency (other
than a Canadian Revolving Loan) or a Designated Loan, replace this address with
the London address from Section 9.01(a)(ii), and if request is in respect of
Canadian Revolving Loans, replace this address with the Toronto address from
Section 9.01(a)(ii)).

 

--------------------------------------------------------------------------------


 

4.                                      Type of Borrowing (ABR or Eurocurrency
or, in the case of a Canadian Revolving Borrowing, BA Equivalent):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing or a BA Equivalent Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[HILLENBRAND, INC.][SUBSIDIARY BORROWER], as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, supplements the
Credit Agreement, dated as of July 27, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or enter into one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in such a tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Increasing Lender agrees, subject to the terms
and conditions of the Credit Agreement, that on the date of this Supplement it
shall [have its Commitment increased by $[                    ], thereby making
the aggregate amount of its total Commitments equal to $[                    ]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[                    ] with respect thereto].

 

2.             The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

3.             Capitalized terms used but not defined herein but defined in the
Credit Agreement shall have their defined meanings when used herein.

 

4.             This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.  Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

This AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”),  by and among the signatories hereto, supplements the Credit
Agreement, dated as of July 27, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hillenbrand, Inc. (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entities may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[                    ]] [and] [a commitment with respect to
Incremental Term Loans of $[                    ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement and to consummate the
transactions contemplated hereby and to become a Lender under this Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

--------------------------------------------------------------------------------


 

[                      ]

 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  The Augmenting Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Augmenting Lender Supplement and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to become a Lender,
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Augmenting Lender Supplement on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to the
Augmenting Lender Supplement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Augmenting Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

6.  Capitalized terms used but not defined here but defined in the Credit
Agreement shall have their defined meanings when used herein.

 

7.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

8.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.  Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Supplement.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

HILLENBRAND, INC.

CERTAIN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

July 27, 2012

 

LIST OF CLOSING DOCUMENTS(1)

 

A.            LOAN DOCUMENTS

 

a.                                      Credit Agreement (the “Credit
Agreement”) by and among Hillenbrand, Inc., an Indiana corporation (the
“Company”), the Subsidiary Borrowers from time to time parties thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time parties thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of $600,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 2.02

—

Mandatory Cost

Schedule 2.06

—

Existing Letters of Credit

Schedule 3.01

—

Subsidiaries

Schedule 6.01

—

Existing Liens

Schedule 6.03

—

Existing Indebtedness

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B-1

—

Form of Borrowing Request

Exhibit B-2

—

Form of Interest Election Request

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

Exhibit G

—

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the Credit Agreement.  Items appearing in bold
and italics shall be prepared and/or provided by the Company and/or Company’s
counsel.

 

--------------------------------------------------------------------------------


 

Exhibit H-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit H-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit H-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit H-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit I

—

Form of Note

 

b.                                      Notes executed by the Company in favor
of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

c.                                       Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrowers, the “Loan Parties”) in
favor of the Administrative Agent.

 

B.            CORPORATE DOCUMENTS

 

d.                                      Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

e.                                       Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

C.            OPINIONS

 

f.                                        Opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for the Loan Parties.

 

g.                                       Opinion of Faegre Baker Daniels LLP,
special Indiana counsel for the Loan Parties.

 

h.                                      Opinion of Baker & McKenzie, Luxembourg
counsel for the Loan Parties.

 

i.                                          Opinion of Baker & McKenzie, Swiss
counsel for the Loan Parties.

 

j.                                        Opinion of Osler Hoskin & Harcourt
LLP, Canadian counsel for the Loan Parties.

 

2

--------------------------------------------------------------------------------


 

k.                                      Opinion of McInnes Cooper, Nova Scotia
counsel for the Loan Parties.

 

l.                                          Opinion of Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, UK counsel for the Loan Parties.

 

D.            CLOSING CERTIFICATES AND MISCELLANEOUS

 

m.                                  A Certificate signed by the President, a
Vice President or a Financial Officer of the Company certifying the following: 
(i) all of the representations and warranties of the Company set forth in the
Credit Agreement are true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
effect is true and correct in all respects), except that to the extent that such
representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date and
(ii) no Default or Event of Default has occurred and is then continuing.

 

n.                                      Termination letter in respect of the
Existing Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

This BORROWING SUBSIDIARY AGREEMENT dated as of [          ], is entered into by
Hillenbrand, Inc., an Indiana corporation (the “Company”), [Name of Subsidiary
Borrower], a [                    ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.  Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  Under the Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Loans to certain Subsidiary Borrowers (collectively with the
Company, the “Borrowers”), and the Company and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Subsidiary Borrower.  In
addition, the New Borrowing Subsidiary hereby authorizes the Company to act on
its behalf as and to the extent provided for in Article II of the Credit
Agreement.

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date).  [The Company and the New Borrowing Subsidiary further represent and
warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1)

 

The Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary.  Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be, until the
execution of a Borrowing Subsidiary Termination with respect to the New
Borrowing Subsidiary, a party to the Credit Agreement and shall constitute a
“Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------

(1)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn Street]

[Chicago, Illinois 60603]

Attention:  [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Hillenbrand, Inc. (the “Company”), refers to the Credit
Agreement dated as of July 27, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiary Borrowers from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
the other agents party thereto.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Company hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts due and payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts due and payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Copy to:

JPMorgan Chase Bank, N.A.

 

 

[10 South Dearborn Street]

 

 

[Chicago, Illinois 60603]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of July 27, 2012, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Material Domestic Subsidiaries (other than Excluded Subsidiaries) of the Company
which become parties to this Guaranty by executing a supplement hereto in the
form attached as Annex I, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations (as
defined below), under the Credit Agreement referred to below.

 

WITNESSETH

 

WHEREAS, Hillenbrand, Inc., an Indiana corporation (the “Company”), the
subsidiary borrowers parties thereto (the “Subsidiary Borrowers” and, together
with the Company, the “Borrowers”), the institutions from time to time parties
thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) have entered into a certain
Credit Agreement dated as of July 27, 2012 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.         Definitions.  Terms used herein but not defined herein have,
as used herein, the respective meanings given such terms in the Credit
Agreement.

 

SECTION 2.         Representations, Warranties and Covenants.  Each of the
Guarantors represents and warrants that:

 

--------------------------------------------------------------------------------


 

(A)          It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority would not reasonably be expected to have a Material Adverse Effect.

 

(B)          It (to the extent applicable) has the requisite power and authority
to execute and deliver this Guaranty and to perform its obligations hereunder. 
The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles regardless of whether considered in a proceeding in equity
or at law.

 

(C)          Neither the execution and delivery by such Guarantor of this
Guaranty, nor the consummation by such Guarantor of the transactions herein
contemplated, nor compliance by such Guarantor with the provisions hereof will:
(a) require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) violate the charter, by-laws or
other organizational documents of such Guarantor, (c) violate any applicable
material law or regulation or any order of any Governmental Authority, (d) 
violate or result in a default under any indenture, agreement or other
instrument binding upon such Guarantor or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by such
Guarantor, except for any such violation or right which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, or (e)  result in the creation or imposition of any Lien on any asset of
such Guarantor.

 

In addition to the foregoing, subject to Section 25, each of the Guarantors
covenants that, so long as any Lender has any Commitment outstanding under the
Credit Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations (as defined below) shall remain unpaid, it will fully
comply with those covenants and agreements of such Borrower applicable to such
Guarantor set forth in the Credit Agreement.

 

SECTION 3.         The Guaranty.  Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to any Borrower pursuant to
the Credit Agreement, (ii) any obligations of any Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all other amounts payable by
any Borrower or any of its Subsidiaries under the Credit Agreement and the other
Loan Documents, and (iv) the punctual and faithful performance, keeping,
observance, and fulfillment by any Borrower of all of the agreements,
conditions, covenants, and obligations of such Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations,” and the Lenders, Issuing Banks, and Administrative
Agent being referred to collectively as the “Holders of Guaranteed
Obligations”).  Upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, each of the Guarantors agrees that it shall
forthwith on demand by the Administrative Agent pay such

 

2

--------------------------------------------------------------------------------


 

amount or perform such obligation at the place and in the manner specified in
the Credit Agreement or the relevant Loan Document, as the case may be.  Each of
the Guarantors hereby agrees that this Guaranty is an irrevocable guaranty of
payment and is not a guaranty of collection.

 

SECTION 4.         Guaranty Unconditional.  The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by, and each Guarantor hereby waives any defenses it may have (now or
in the future) by reason of:

 

(A)          (i) any extension, renewal, settlement, indulgence, compromise,
waiver or release of the Guaranteed Obligations, any part thereof, any agreement
relating thereto (including this Guaranty), or any obligation of any other
Guarantor, whether (in any such case) by operation of law or otherwise other
than as a result of the indefeasible payment in full in cash of the Guaranteed
Obligations; or (ii) any failure or omission to enforce any right, power or
remedy with respect to the Guaranteed Obligations, any part thereof, any
agreement relating thereto (including this Guaranty), or any obligation of any
other Guarantor;

 

(B)          any modification or amendment of or supplement to the Credit
Agreement or any other Loan Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Guaranteed Obligations;

 

(C)          any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of (i) any
collateral securing the Guaranteed Obligations or any part thereof, (ii) any
other guaranties with respect to the Guaranteed Obligations or any part thereof,
or (iii) any other obligation of any person or entity with respect to the
Guaranteed Obligations or any part thereof;

 

(D)          (i) any change in the corporate, partnership or other existence,
structure or ownership of any Borrower or any Guarantor, (ii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting such Borrower
or Guarantor, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or Guarantor;

 

(E)           the existence of any claim, setoff or other rights which any
Guarantor may have at any time against any Borrower, any other Guarantor, or the
Holders of Guaranteed Obligations, whether in connection herewith or in
connection with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(F)           (i) the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, (ii) any other invalidity or
unenforceability relating to or against any Borrower or any other Guarantor of
any of the Guaranteed Obligations, for any reason, related to the Credit
Agreement or any other Loan Document, or (iii) any provision of applicable law
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by any Borrower or any Guarantor, or otherwise affecting any term of any
of the Guaranteed Obligations;

 

(G)          the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;

 

3

--------------------------------------------------------------------------------


 

(H)          the failure of any other Guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

(I)            any other act or omission to act or delay of any kind by any
Borrower, any Guarantor or any Holders of Guaranteed Obligations, or any other
circumstance whatsoever which might, but for the provisions of this Section 4,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder except as provided in Section 5.

 

SECTION 5.         Discharge Only Upon Payment In Full:  Reinstatement In
Certain Circumstances.  Subject to Section 25, each of the Guarantors’
obligations hereunder shall remain in full force and effect until all Guaranteed
Obligations shall have been paid in full in cash and the Commitments and all
Letters of Credit issued under the Credit Agreement shall have terminated or
expired (other than indemnities and other contingent obligations not then due
and payable and as to which no claim has been made, and other than Letters of
Credit that have been cash collateralized in accordance with the provisions of
the Credit Agreement or with respect to which other arrangements have been made
that are satisfactory to the applicable Issuing Bank).  If at any time any
payment of the principal of or interest on any Loan, any Reimbursement
Obligation or any other amount payable by any Borrower or any other party under
the Credit Agreement or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to a settlement entered into by a
Credit Party in its discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.  The parties hereto acknowledge and agree that
each of the Guaranteed Obligations shall be due and payable in the same currency
as such Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

 

SECTION 6.         General Waivers; Additional Waivers.

 

(A)          General Waivers.  Each of the Guarantors irrevocably waives notice
of acceptance hereof, presentment, demand for performance, notice of protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of the Guaranteed Obligations, or this
Guaranty (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents).

 

(B)          Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)            any right it may have to revoke this Guaranty as to future
indebtedness;

 

(ii)           (a) notice of any loans or other financial accommodations made or
extended under the Loan Documents or the creation or existence of any Guaranteed
Obligations; (b) notice of the amount of the Guaranteed Obligations, subject,
however, to each Guarantor’s right to make inquiry of the Holders of Guaranteed
Obligations to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (c) notice of any adverse change in the financial condition of

 

4

--------------------------------------------------------------------------------


 

any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (d) notice of any Default or Event of Default;

 

(iii)          its right, if any, to require the Holders of Guaranteed
Obligations to institute suit against, or to exhaust any rights and remedies
which the Holders of Guaranteed Obligations have or may have against, the other
Guarantors or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
paid) of the other Guarantors or by reason of the cessation from any cause
whatsoever of the liability of the other Guarantors in respect thereof;

 

(iv)          (a) any rights to assert against the Administrative Agent and the
other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations with
respect to the Guaranteed Obligations; (b) any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; and (c) any defense such
Guarantor has to performance hereunder, and any right such Guarantor has to be
exonerated, arising by reason of:  the impairment or suspension of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and

 

(v)           any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 

SECTION 7.         Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)          Subordination of Subrogation.  Until the Guaranteed Obligations
have been fully and finally performed and paid in full in cash, the Guarantors
(i) shall have no right of subrogation with respect to such Guaranteed
Obligations, (ii) waive any right to enforce any remedy which the Holders of
Guaranteed Obligations now have or may hereafter have against any Borrower or
any Guarantor of all or any part of the Guaranteed Obligations, and (iii) waive
any benefit of, and any right to participate in, any security or collateral
given to the Holders of Guaranteed Obligations to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of any Borrower to the Holders of Guaranteed Obligations.  Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off with

 

5

--------------------------------------------------------------------------------


 

respect to the Guaranteed Obligations that such Guarantor may have to the
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are paid in full in cash.  Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the Holders
of Guaranteed Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(A).

 

(B)          Subordination of Intercompany Indebtedness.  Each Guarantor agrees
that any and all claims of such Guarantor against any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any Intercompany
Indebtedness (as hereinafter defined) shall be subordinate and subject in right
of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made, and other than Letters
of Credit that have been cash collateralized in accordance with the provisions
of the Credit Agreement or with respect to which other arrangements have been
made that are satisfactory to the applicable Issuing Bank); provided that,
unless otherwise prohibited as otherwise set forth below, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Upon acceleration of the Loans pursuant to Article
VII of the Credit Agreement, notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations in those
assets.  Upon acceleration of the Loans pursuant to Article VII of the Credit
Agreement, no Guarantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other than Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document have been terminated. 
Upon acceleration of the Loans pursuant to Article VII of the Credit Agreement,
(a) if all or any part of the assets of such Obligor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of
such Obligor, whether partial or complete, voluntary or involuntary, in each
case by reason of liquidation, bankruptcy, arrangement, receivership, assignment
for the benefit of creditors or any other similar action or proceeding with
respect to such Obligor (all of the foregoing referred to as an “Insolvency
Proceeding”) or (b) if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, in each case
pursuant to an Insolvency Proceeding with respect to such Obligor, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness

 

6

--------------------------------------------------------------------------------


 

of such Obligor to any Guarantor (“Intercompany Indebtedness”), shall be paid or
delivered directly to the Administrative Agent for application on any of the
Guaranteed Obligations, due or to become due, until such Guaranteed Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized in accordance with the provisions of the
Credit Agreement or with respect to which other arrangements have been made that
are satisfactory to the applicable Issuing Bank) shall have first been fully
paid and satisfied (in cash). Upon acceleration of the Loans pursuant to Article
VII of the Credit Agreement, should any payment, distribution, security or
instrument or proceeds thereof be received by the applicable Guarantor upon or
with respect to such Intercompany Indebtedness after any such Insolvency Event
and prior to the satisfaction of all of the Guaranteed Obligations (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made, and other than Letters of Credit that have been
cash collateralized in accordance with the provisions of the Credit Agreement or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank) and the termination of all financing arrangements
pursuant to any Loan Document, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Holders of Guaranteed Obligations and
shall forthwith deliver the same to the Administrative Agent, for the benefit of
the Holders of Guaranteed Obligations, in precisely the form received (except
for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Guaranteed Obligations.  If any such Guarantor fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers or employees is irrevocably authorized to make the
same. Upon acceleration of the Loans pursuant to Article VII of the Credit
Agreement, each Guarantor agrees that until the Guaranteed Obligations (other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made, and other than Letters of Credit that have
been cash collateralized in accordance with the provisions of the Credit
Agreement or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) have been paid in full (in cash)
and satisfied and all financing arrangements pursuant to any Loan Document among
any Borrower and the Holders of Guaranteed Obligations have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.

 

SECTION 8.         Contribution with Respect to Guaranteed Obligations.

 

(A)          To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
Allocable Amount (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors (as determined immediately prior

 

7

--------------------------------------------------------------------------------


 

to the making of such Guarantor Payment), then, following payment in full in
cash of the Guaranteed Obligations (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made, and
other than Letters of Credit that have been cash collateralized in accordance
with the provisions of the Credit Agreement or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) and termination of the Credit Agreement, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(B)          As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)          This Section 8 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(D)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

SECTION 9.         Limitation of Guaranty.  Notwithstanding any other provision
of this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

 

SECTION 10.       Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any Borrower under the Credit Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of
such Borrower, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.

 

SECTION 11.       Notices.  All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Section 9.01 of
the Credit Agreement with respect to the Administrative Agent at its notice
address therein and with respect to any Guarantor, in care of the Company at the
address of the Company set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Section 9.01.

 

8

--------------------------------------------------------------------------------


 

SECTION 12.       No Waivers.  No failure or delay by the Administrative Agent
or any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
provided in this Guaranty, the Credit Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13.       Successors and Assigns.  This Guaranty (a) shall be
enforceable by the Administrative Agent and its successors and assigns and not
by any other Holder of Guaranteed Obligations and (b) is for the benefit of the
Holders of Guaranteed Obligations and their respective successors and permitted
assigns; it being understood and agreed that in the event that the Holders of
Guaranteed Obligations assign or transfer all or a portion of their respective
rights and obligations under Section 9.04 of the Credit Agreement, then the
rights hereunder, to the extent applicable to the rights and obligations so
assigned, may be transferred with such rights and obligations.  This Guaranty
shall be binding upon each of the Guarantors and their respective successors and
assigns; provided, that no Guarantor shall have any right to assign its rights
or obligations hereunder without the consent of all of the Lenders, except as
otherwise permitted pursuant to the Credit Agreement, and any such assignment in
violation of this Section 13 shall be null and void.

 

SECTION 14.       Changes in Writing.  Other than in connection with the
addition of additional Guarantors, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

 

SECTION 15.       GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.       CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

 

(A)          EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

9

--------------------------------------------------------------------------------


 

(B)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 17.       No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 18.       Taxes, Expenses of Enforcement, etc.

 

(A)          Taxes.  Sections 2.17 and 2.17A of the Credit Agreement shall be
applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.

 

(B)          Expenses of Enforcement, Etc.  The Guarantors agree to reimburse
the Administrative Agent for all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, in accordance with Section 9.03
of the Credit Agreement.

 

SECTION 19.       Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations:
(i) any indebtedness due from such Holder of Guaranteed Obligations to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations or any of their respective affiliates.

 

SECTION 20.       Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Obligors, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations shall have any duty to advise such Guarantor of information known to
any of them regarding such condition or any such circumstances.  In the event
any Holder of Guaranteed Obligations, in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations shall be under no obligation (i) to undertake
any investigation not a part of its regular business routine, (ii) to disclose
any information which such Holder of Guaranteed Obligations, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

10

--------------------------------------------------------------------------------


 

SECTION 21.       Severability.  Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.       Merger.  This Guaranty represents the final agreement of each
of the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 23.       Headings.  Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 24.       Judgment Currency.  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Guarantor hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations, as the case may be, of any sum adjudged to be so due in such other
currency such Holder of Guaranteed Obligations, as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations in the specified currency, each Guarantor agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Guaranteed
Obligations in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations, as
the case may be, agrees, by accepting the benefits hereof, to remit such excess
to such Guarantor.

 

SECTION 25.       Termination of Guaranty.  The obligations of any Guarantor
under this Guaranty shall automatically terminate in accordance with
Section 9.14 of the Credit Agreement.

 

Remainder of Page Intentionally Blank.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

12

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty, made as of July 27, 2012 (as amended,
amended and restated, renewed, extended, supplemented or otherwise modified from
time to time, the “Guaranty”), by and among the Initial Guarantors, the
additional Guarantors party thereto from time to time in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement.  Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty.  By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [state of
organization] [corporation] [partnership] [limited liability company] (the “New
Guarantor”), agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this                      day of
                  , 20      .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Sections 881(c)(3)(B) and 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation and (iii) with respect to such participation, the undersigned is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code. Furthermore, the undersigned hereby certifies that
each of its direct or indirect partners/members is described in one of the
following: (1) such partner/member is (a) not a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of the Borrower within the meaning of Sections 881(c)(3)(B) and
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code; (2) such
partner/member is claiming that income is effectively connected with the conduct
of a trade or business within the United States on IRS Form W-8ECI; (3) such
partner/member is claiming eligibility for the benefits of an income tax treaty
to which the United States is a party on IRS Form W-8BEN; or (4) such
partner/member is able to certify that such partner/member is exempt from U.S.
federal backup withholding tax on IRS Form W-9.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. The undersigned has also furnished its participating Lender with an
applicable IRS Form W-8 or W-9 for each of its partners/members that is not
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Date:                      , 20[    ]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 27, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Hillenbrand, Inc. (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, the undersigned is not a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code. Furthermore, the undersigned hereby certifies that each of its direct
or indirect partners/members is described in one of the following: (1) such
partner/member is (a) not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of the
Borrower within the meaning of Sections 881(c)(3)(B) and 871(h)(3)(B) of the
Code and (c) not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code; (2) such partner/member is
claiming that income is effectively connected with the conduct of a trade or
business within the United States on IRS Form W-8ECI; (3) such partner/member is
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party on IRS Form W-8BEN; or (4) such partner/member is able
to certify that such partner/member is exempt from U.S. federal backup
withholding tax on IRS Form W-9.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  The undersigned has also furnished the Administrative Agent
and the Company with an applicable IRS Form W-8 or W-9 for each of its
partners/members that is not claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

--------------------------------------------------------------------------------


 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20[    ]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] NOTE

 

[            ], 2012

 

FOR VALUE RECEIVED, the undersigned, [HILLENBRAND, INC., an Indiana
corporation][[ SUBSIDIARY BORROWER], a [                ]] (the “Borrower”),
HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER] and its registered assigns
(the “Lender”) the aggregate unpaid Dollar Amount of all Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in the Lender’s own books and records, in each
case specifying the amount of such Loan, the respective Interest Period thereof
(in the case of Eurocurrency Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of July 27, 2012 by and
among [the Borrower, the][Hillenbrand, Inc., the Borrower, the other] Subsidiary
Borrowers from time to time parties thereto, the financial institutions from
time to time parties thereto as Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  The Credit
Agreement, among other things, (i) provides for the making of Loans by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar Amount of such Lender’s Commitment, the
indebtedness of the Borrower resulting from each such Loan to it being evidenced
by this Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments of
the principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall

 

--------------------------------------------------------------------------------


 

inure to the benefit of said successors and assigns.  The Borrower’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

 

*****

 

2

--------------------------------------------------------------------------------


 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

 

[HILLENBRAND, INC.]

 

[SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Revolving Loan Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount
of Loan

 

Type of
Loan Currency

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------